Case 3:19-cv-00109-JHM-CHL Document 1-5 Filed 02/14/19 Page 1 of 73 PageID #: 139




                      Exhibit 2
                     to Exhibit B
Case 3:19-cv-00109-JHM-CHL Document 1-5 Filed 02/14/19 Page 2 of 73 PageID #: 140




                                AGREEMENT


                                   BETWEEN


                             ZEON CHEMICALS, L.P.
                               LOUISVILLE, KY


                                      AND


                               UFCW, LOCAL 72D


                               OCTOBER 12, 2015
Case 3:19-cv-00109-JHM-CHL Document 1-5 Filed 02/14/19 Page 3 of 73 PageID #: 141




                                                                    INDEX
  Topic                                                             Article or Paragraph                                      Page
  Agreement, Preamble……………………….P1, 2…………………………………05
  Agreements Printed…………………………P132…………………………………27
  Attendance Control Policy.........................................................................................51
  Bidding Rights Letter.................................................................................................61
  Breaks............................................................P121….……………………………...26
  Bulletin Boards..............................................P114….……………………………...25
  Butadiene Scrubber....................................................................................................65
  Changing Shifts.............................................P16.......................................................08
  Clocking Out.................................................P122….………………………………26
  CPI Sideletter………………………………………………………………………..63
  Condition of Employment............................ AXVIII…………………………….…24
  Contracting Out.............................................P137………………………………….27
  Day Jobs Sideletter………………………………………………………………….64
  Discharge, Appeal.........................................AII........................................................05
  Discharge, Notification.................................AII.................................. …………….05
  Disciplinary Notation....................................P119.....................................................26
  Doctor Visits, Pay.........................................P112.....................................................25
  Duration of Agreement…………………….AXX…..……………………………...25
  Drug and Alcohol Policy…………………………………………………………....47
  Education, Requirements..............................P133.....................................................27
  Employees, Defined......................................P07….…..............................................06
  Fire Training Class, Pay................................P127…..……………………………...26
  Foremen and Supervisors..............................AX …..............................................16
  Funeral Pay...................................................AXV….................................................22
  Grievance and Arbitrations.…………..........AXI………..………………………....17
  Health Care Benefits.....................................P144.....................................................29
  Holiday..........................................................AVI…………………………………..09
  Hours, Maximum Restriction .......................P130.....................................................27
  Incentive Award Program (IAP)...................P145….................................................29
  Job Bid Restrictions......................................AVII….………………………………10
  Job Posting……………………………........AVII.....................................................10
  Job Training Rate..........................................P128.....................................................27
  Jury Pay.........................................................AXIV…….…………………..………21
  Layoff ...........................................................AVIII……….………………………..12
  Layoff Notice or Pay.....................................AVIII…...............................................12
  Layoff Protection..........................................P140…………………………………28
  Leave of Absence..........................................AIX......................................................15
  Leave of Absence Job Posting……………..AVII……..…………………………...10
  Letter of Intent............................................................................................................62
  Loading and Unloading................................P124......................................................26
  Lunch Period................................................P121…………………………………..26

                                                                        2
Case 3:19-cv-00109-JHM-CHL Document 1-5 Filed 02/14/19 Page 4 of 73 PageID #: 142




  Medical Testing and Workplace Training Policy..........................................................57
  Memorandum of Agreement………………….........………………………………….26
  Military Make-up Pay..................................AXVI…....................................................22
  Nondiscrimination Clause…………………AIV……………………………………..07
  Occupational Disability................................AXIII.........................………………… 20
  Overtime Offset, Layoff...............................AV...........................................................07
  Overtime Rules..............................................................................................................35
  Pension.........................................................P146…….................................................29
  Personal Time..............................................P121…......................................................26
  Premium Pay…………................................AV…………… ………………………..07
  Recall from Layoff.......................................AVIII…………........................................13
  Relieve Properly...........................................AXIX……………………………………25
  Report for Work Pay,Eligible......................AV………………………………….……07
  Report for Work Pay, Ineligible..................AV.............................................................07
  Retirement Notice Payment.........................P148..........................................................33
  Rights of Management……………………AIII………………………………………07
  Safety and Health........................................AXVII........................................................23
  Safety Shoes & Uniforms..........…………AXVII………………................................23
  Savings Plan - 401K....................................P147..........................................................32
  Seniority…………………………………..AVIII…………………………………….12
  Shelter, Sandblasting Area.........................P134...........................................................27
  Shift Assignment, Preference......................AVIII.........................................................12
  Shift Bonus..................................................AV.............................................................07
  Shift Changes and Curtailments..................AV.............................................................07
  Shift Schedule, Posting...............................AV..............................................................07
  Specific Conditions……………………….AXIX…………………………………….25
  Strike or Lockout........................................AI................................................................05
  Successful Bid, Seniority and Pay Rate.......AVII..........................................................10
  Support Services..........................................P143..........................................................28
  Temporary Downgrade................................AV.............................................................07
  TemporaryUpgrade.....................................AV..............................................................07
  Temporary Loan of Employees...................P125...........................................................26
  Temporary Relief Operator.........................P123...........................................................26
  Transfer, Other Bargaining Unit.................P131...........................................................27
  Union Recognition………………………..AI…………………………………………05
  Union Status………………………………AII………………………………………..05
  Vacation......................................................AXII...........................................................18
  Wages and Hours…………………………AV………………………………………..17
  Wage Rate Schedule.......................................................................................................34
  Warehouse, Choice of Docks and Shifts....P124............................................................26
  Witness Pay................................................AXIV..........................................................21
  Work Jurisdiction, Chemical Operator.......AXIX..........................................................25
  Work Schedule..................................……..AV………………………………………..07

                                                                       3
Case 3:19-cv-00109-JHM-CHL Document 1-5 Filed 02/14/19 Page 5 of 73 PageID #: 143




  Work Week Defined...................................AV................................................................07
  Tobacco-Free Workplace.................................................................................................54
  Confidentiality Statement.................................................................................................58
  Anti-Trust Policy........................................................................................................ ….55
  12 Hour Shift Guidelines..................................................................................................37




                                                                      4
Case 3:19-cv-00109-JHM-CHL Document 1-5 Filed 02/14/19 Page 6 of 73 PageID #: 144




                                            AGREEMENT

  1 THIS AGREEMENT entered into on this l2th day of October, 2015, by and between United Food
  & Commercial Workers Union, Local #72 affiliated with the AFL-CIO, CLC (hereinafter referred to
  as the Union) and Zeon Chemicals, L.P., Louisville, Kentucky (hereinafter referred to as the
  Employer).
                                        WITNESSETH

  2 WHEREAS, it is the intent and purpose of the parties hereto to promote and improve the
  industrial and economic relations between the Employer and its employees and the Union, and
  to establish and encourage the practice and procedure of collective bargaining between the
  parties hereto.
                                            ARTICLE I

                                             Recognition

  3 The Employer hereby recognizes the Union as the exclusive bargaining representative of the
  employees within the unit as defined in Article II, Section B.

         3.1 In the event that, in the future, the Employer acquires any portion of the BF Goodrich
         Company ("BFG") plant located at Bells Lane, Louisville, Kentucky, now covered by that
         collective bargaining agreement dated June 1, 1988 between the Union and BFG (the
         "Union-BFG Agreement"), the Employer will, at the time of said purchase, recognize the
         Union as the representative of any additional employees employed in the classifications
         covered by the Union-BFG Agreement or this Agreement and will apply Zeon Chemicals
         Kentucky, Inc.'s, then current collective bargaining agreement to such employees.

  4 It is recognized that the continuity of production, free from work stoppage, slow-downs or strikes,
  is essential to the efficient and economical operation of the Employer's business. The parties
  therefore agree that at no time during the term of this Agreement shall there be any strike,
  including refusals to work in support of third parties (sympathy strikes), walkout, slow-down,
  lock-out or other stoppage of work.

                                              ARTICLE II

                                             Union Status

  5 Any employee who is a member of the Union in good standing on the effective date of this
  Agreement shall, as a condition of employment, maintain his membership in the Union to the
  extent of paying membership dues.

         1) Any employee who is not a member of the Union shall, as a condition of employment,
         become a member of the Union within thirty-one (31) days from the effective date of this
         Agreement and shall maintain his membership to the extent of paying membership dues.
         An Employee who is on layoff or leave of absence shall comply with this requirement within
         thirty-one (31) days following his return to work.

         2) Any employee who enters the bargaining unit on or after the effective date of this
         Agreement shall become a member of the Union within thirty-one (31) days following the
         date of employment in the bargaining unit and shall, as a condition of employment,
         maintain his membership in the Union to the extent of paying membership dues.

                                                   5
Case 3:19-cv-00109-JHM-CHL Document 1-5 Filed 02/14/19 Page 7 of 73 PageID #: 145




         3) Any employee who fails to maintain his membership in the Union to the extent of paying
         membership dues or CORE dues shall not be retained in the employ of the Employer,
         provided that the Union shall have given written notice to the Employer and to the
         employee of such failure and the employee shall have failed to comply with the provisions
         of this Section of the Agreement within thirty-one (31) days after receipt of such notice.

         4) The provisions of this Section of the Agreement shall not apply to any employee who is
         denied membership in the Union or whose membership has been terminated for reasons
         other than his failure to tender regular monthly membership dues in the amount fixed by
         the Union in accordance with its constitution.

  6 The Employer agrees to deduct monthly Union dues, legal assessments, and initiation fees from
  wages of those employees covered by this Agreement who have individually authorized in writing
  that such deduction be made. Such authorization shall be furnished the to Employer by the Union.
  The Employer shall remit such money promptly to the Secretary-Treasurer of the Union. The
  initiation fee shall be deducted in installments over a period of three months. Employees shall
  authorize such deductions by executing an individual check-off authorization which should be in
  the following form:

   "I do hereby authorize Zeon Chemicals Kentucky, Inc. to deduct the Union dues from my pay of
  each week, which shall be submitted to the Secretary-Treasurer of UFCW, Local #72. This
  authorization shall also apply to legal assessments and initiation fees. I do hereby agree to hold
  my Employer harmless from any liability whatsoever because of the payment made as authorized
  above."

  _________ ____________________________________
  Date      Employee's Signature

  7 The term "employee(s)" as used in this Agreement shall include all wage employees whose
  classifications are listed in the Wage Schedule. It shall exclude all salary employees and all others
  not listed in the Wage Schedule.

  8 Section C. When a member of the Union is laid off or discharged for ample cause such
  information shall be given promptly to the proper representative of the Union in order to check the
  records of the Union and the rights of the member concerned. In the event an employee shall be
  discharged by the Employer, such employee shall be paid in full providing all company property
  is accounted for.

  9 The Employer agrees to hear any case where an employee is discharged or suspended. The
  Employer further agrees that should there be a mutual conclusion between the Employer and the
  Union that the suspension or discharge of such employee be withdrawn, the employee shall be
  reinstated to full rights and shall be compensated at his average rate of pay for time lost, provided
  that notice of the appeal is presented to the Employer in writing through the orderly procedure
  hereinafter provided for the handling of grievances or problems. Such compensation for time lost
  shall be limited to thirty working days unless there shall be mutual agreement in writing between
  the Employer and the Union that the case requires an extension beyond thirty days to reach
  conclusion.




                                                   6
Case 3:19-cv-00109-JHM-CHL Document 1-5 Filed 02/14/19 Page 8 of 73 PageID #: 146




                                               Article III

                                       Rights of Management

          10 Except as otherwise limited in this Agreement, it is mutually understood and agreed
  that the Company has the right to exercise the regular and customary functions of management
  including, but not limited to: management of the company, the right to decide the methods and
  equipment to be used in the direction of the employees, including the right to hire, suspend,
  promote and demote, discharge and discipline for just cause, to layoff for lack of work or other
  sufficient reason; to maintain, change, or discontinue operations, processes, products,
  practices, and work of employees. To determine the hours of work; to promote safety,
  efficiencies, discipline, order and protection of the Company’s employees, operations, property
  and products from injury; damage or other loss from any source; To determine the suppliers and
  customers with whom it will deal and the price at which its products will be sold. However,
  each of the foregoing management prerogatives is subject to any and all other provisions of this
  agreement and shall not be deemed to overrule any such provisions. This will not be used for
  the purpose of discrimination against any member of the Union.

          The Company and Union agree to give full cooperation in carrying out the functions
  vested in the Company for the conduct of its business and the efficient management and
  operation of the plant; to assist in all ways in the elimination of waste, the promotion of
  efficiencies and economies of operation.

          Mandatory direct deposit with no pay advices provided. Employees may access their
  pay information via the internet.

       All employees must provide and maintain a valid and current phone number for
  management and supervision to use to contact them.


                                             ARTICLE IV

                                     Nondiscrimination Clause

  11 It is mutually agreed that there shall be no discrimination against any employee or interference
  with his rights to belong to any lawful organization, nor shall any employee be subject to discharge
  or disciplinary action because of his having engaged in legitimate Union activities.

  12 It is also agreed that there shall be no discrimination in employment opportunity because of
  age, sex, race, religious creed, color, national origin, handicap, or veteran status. The Employer
  and Union will comply with the terms and conditions of the Americans with Disabilities Act. It is
  understood that where the masculine pronoun is used in this Agreement, it shall refer to both
  genders.

                                             ARTICLE V

                                          Wages and Hours

  13 The Employer agrees to pay the employee the amount of wages as set forth for the various
  classifications in the Wage Schedules, attached hereto, effective on the dates shown.


                                                   7
Case 3:19-cv-00109-JHM-CHL Document 1-5 Filed 02/14/19 Page 9 of 73 PageID #: 147




  14 The individual employee's normal work schedule shall not exceed eight hours per day, five
  days per week. The normal work week shall be the calendar week of Monday through Sunday.
  The work schedule shall be posted in advance of the work week designating two days of rest for
  each employee in the work week. Any change in an employee's posted schedule must be made
  before the employee completes his current week except in cases of promotion or recall or by
  mutual agreement.

         14.1 The Company is willing to discuss and develop alternate shift structures that are
         cost neutral and agreeable with Union.

         14.2 An official schedule for the Christmas Holiday will be posted during the work week
         two weeks prior to the holiday.

  15 All overtime hours shall be paid the rate of time and one half. All hours worked on Sunday,
  which are not paid another premium rate, will be paid a premium of 50% of the regular rate
  multiplied by the number of hours worked.

         15.1 Employees will receive their current rate of pay on all overtime unless there is an
         upgrade in pay involved.

  16 Any two employees of the same classification and job may change shifts on any day by mutual
  agreement with permission of their Supervisor under the following conditions:

         16.1 If the change will not result in more than 40 hours work in the week for either of the
         two men, and

         16.2 If both men waive any contract overtime rights as a result of the change.

         16.3 No approved trade can be cancelled within 24 hours of the trade day by the trading
         parties

  17 All hours for which premium time is paid on a daily basis will be excluded from the calculation
  of hours for weekly overtime wages except that hours of work performed on the holidays listed in
  the Agreement, when occurring before forty (40) hours have been worked in the week, shall be
  included in the calculation for the purpose of paying overtime for hours over forty (40) in the week.

  18 The Employer agrees that no employee shall be laid off during his regular working schedule
  to equalize any overtime the employee may have worked previously during the same work week
  or pay period. Any overtime shall be in addition to the regular working schedule of the employee.

  19 When it is determined that an employee will be required to work overtime beyond his regular
  shift he shall be granted permission by his foreman to be away from the job for not over ten
  minutes for personal time.

  20 Payment of premium rates shall not be duplicated for the same hours worked but the higher
  of the applicable rates shall be used.

  21 Any employee required to work on any day shall receive at least four hours pay for that day.
  An employee who is called-in during an off-shift will be given four hours pay or the applicable
  premium rate for the time actually worked, whichever is greater. An employee requested to work
  beyond his regular shift will be paid the applicable premium rate for the time so worked.

                                                   8
Case 3:19-cv-00109-JHM-CHL Document 1-5 Filed 02/14/19 Page 10 of 73 PageID #: 148




  22 It is intended that work, when available, shall be provided for every employee who reports for
  work at the customary time. However, employees reporting for work after having been absent
  from work for personal reasons not covered by a written leave of absence will not be eligible for
  reporting-for-work pay if there is no work available for them; employees who decline the
  opportunity to work on alternate jobs temporarily assigned to them will not be eligible for
  reporting- to-work pay. To be eligible for reporting-to-work pay, the employees must accept the
  work offered to them.

  23 This Section shall not apply in a case of work stoppage sanctioned or participated in by the
  Union.

  24 Should any employee be transferred temporarily to a higher rated position, for at least a tenth
  of an hour, he shall receive the rate for the job to which he has been assigned for the time so
  worked.

         24.1 If performing maintenance work on an off shift, after the maintenance overtime list
         has been called the operator performing the work shall receive the appropriate upgrade
         in pay for the time spent.

  25 If any employee is assigned temporarily to a lower rated job, he shall receive his regular rate
  of pay while assigned to such work except when on an overtime basis as set forth in paragraph
  17 of this Article.

  26 Day workers will not receive a shift bonus for any hours worked on their regular scheduled
  shifts even though a portion of such hours may be worked before 6:00 a.m. or after 2:00 p.m.
  However, day workers will be paid the applicable shift bonus for any hours worked between 2:00
  p.m. and 6:00 a.m. beyond the close of their regular shift.

  27 When a shift worker works overtime into the shift following his scheduled shift the payment or
  non-payment of shift bonus for such overtime hours will be based on the applicable bonus for the
  shift during which the overtime hours are worked.

  28 In addition to the wages established in the Wage Schedule the Employer agrees to pay a shift
  bonus of $.35 an hour for work performed on the shift ending nearest midnight and $.45 an hour
  for work performed on the shift beginning nearest midnight.


                                              ARTICLE VI

                                               Holidays

  29 The holidays recognized by the Employer are New Year's Day, President's Day, Good Friday,
  Memorial Day, Independence Day, Labor Day, Founder's Day, Thanksgiving Day, Friday after
  Thanksgiving, Christmas Eve, Christmas Day and New Year's Eve.

  30 Employees who work on these holidays shall be paid two and one-half times their regular
  hourly rate for all hours worked.

  31 An employee who is not scheduled to work on a recognized holiday shall be
  paid holiday pay, consisting of his straight time hourly rate multiplied by the number of hours in

                                                   9
Case 3:19-cv-00109-JHM-CHL Document 1-5 Filed 02/14/19 Page 11 of 73 PageID #: 149




  his normal daily working schedule, under the conditions provided below:

         1. The employee must work at least two of his scheduled days in a holiday week except
         when the employee is granted an excused absence by the Employer or as provided in 2
         below.

         2. An otherwise eligible employee who is on an approved leave of absence shall be paid
         for the holidays which occur during the thirty days immediately prior to his return to work.

         3. No more employees than the normal weekend staffing will be required to work on
         Thanksgiving Day or Christmas Day unless there is production urgency, or emergency or
         major production breakdown.

  32 An employee who is scheduled to work on a holiday shall not receive holiday pay if he
  absents himself from such work without reasonable cause acceptable to the Employer.
  Reasonable cause shall be defined as vacation, jury duty, funeral leave, certified Family Medical
  Leave absence or the employee or someone in his household is treated by, and presents
  documentation, from a physician on the holiday.

  33 An otherwise eligible employee who is laid off or recalled shall be paid for the holiday which
  occurs during the calendar week in which he is laid off or returns to work.

  34 When one of the above holidays occurs within the vacation period of an otherwise eligible
  employee he shall be paid for the holiday.

  35 No employee shall be laid off on any day to off-set any holiday pay he may have
  received or been entitled to.

  36 No posted schedule shall be changed for a holiday week to allow an employee
  scheduled to work on the holiday to be off and work on another day during that week.

  37 When a holiday is observed on Monday through Thursday in a work week and an employee
  has a scheduled vacation starting in the week following such work week but due to time off in
  such work week plans to leave on a vacation trip during such work week, the employee will be
  paid his vacation pay prior to his leaving if he has requested it on or before the second Friday
  prior to such work week.

         37.1 July 4th, All Support Services, Lagger, and Straight day shift workers who are
         scheduled to work and do work may elect to receive their eight hours holiday pay as an
         additional Bank day. Employees working the Fourth of July will receive applicable holiday
         pay less the aforementioned 8 hours. The holiday floated must be pre-approved by the
         supervisor and not result in additional overtime.

                                             ARTICLE VII

                                             Job Posting

  38 Notice of permanent jobs newly created, vacant through attrition, all day-shift assignments,
  relief operators and initial vacancies for a department will be posted on the Central Bulletin Board
  for a period of seven days before being permanently filled. Vacant assignments created by the
  aforementioned or vacancies created by probationary employees within 45 days maximum will

                                                  10
Case 3:19-cv-00109-JHM-CHL Document 1-5 Filed 02/14/19 Page 12 of 73 PageID #: 150




  not be filled by posting, and will be filled by available manpower or hiring from the street.
  Interested employees may bid by signing their names to that notice.

  39 Except as otherwise covered in paragraph 136, posting of temporary vacancies for day shift
  assignments will be as follows:

         1. Leave of Absence Posting ---- In the event it becomes necessary to temporarily
         replace an employee on a Leave of Absence, the vacancy will be posted as follows:

                         A. Within the Support Services Department ---- The initial vacancy will
                 be solicited within the Support Service Department. Should it become necessary,
                 the subsequent vacancy will be posted on the Central Bulletin Board. The resulting
                 vacancy would be filled by hiring into the vacancy. After filling the vacancy should
                 the need become permanent, it would be filled as stated in Paragraph 38.

                         B. Outside the Support Service Department ---- Vacancy would be filled
                 by hiring into it. Should, after filling the vacancy, the need becomes permanent, it
                 would be filled as stated in Paragraph 38.

         2. Increase in Production ---- In the event it becomes necessary to temporarily place
         employees in positions due to an increase in production demands, the vacancy or
         vacancies will be posted as follows:

                       A. Vacancy will be posted on Central Bulletin Board with an estimated
                 temporary time frame, not to exceed nine months. Subsequent vacancies if
                 necessary, will be filled by hiring into the vacancy.

                         B. Should a temporary vacancy go beyond the estimated time frame,
                 persons then occupying those temporary vacancies would be given those
                 positions as permanent without the necessity  of serving a three-month rate
                 progression or reposting.

  40 It is understood that employees will receive previous job assignment credit while serving in a
  temporary vacancy,provided the employee worked the job assignment for a period of 6 months
  after being qualified on the job.

  41 An employee, while on a temporary bid, may not bid on another vacancy until the end of 12
  months after said bid or the temporary bid job is over.

  42 It is understood that all above moves in Paragraph 38 and 39 are subject to recall as outlined
  in Paragraph 57.

  43 Positions vacated due to long-term disability will be filled temporarily for twenty-four (24)
  months from the last day worked. If the employee on long-term disability does not return within
  twenty-four (24) months to the position they vacated, the position will be filled in accordance with
  Paragraph 39.

  44 The job may be filled temporarily without regard to seniority but at the end of the seven-day
  posting period, the senior employee who bid will be awarded the vacancy. Successful bidding will
  be limited to once in any twelve month period. Employees who successfully bid and qualify for
  Laboratory Technician vacancies will be placed on a three (3) year bid restriction.

                                                  11
Case 3:19-cv-00109-JHM-CHL Document 1-5 Filed 02/14/19 Page 13 of 73 PageID #: 151




  45 Employees who are presently under a bid restriction and occupy assignments in the Chemical
  Operator classification or classification below will not be restricted from bidding to an upgrade
  assignment.

  46 An employee who is on vacation or leave of absence when a job opening is posted will be
  notified of the posting by the company by phone or by standard mail and notify the Union official
  when contact has been made.

  47 An employee who is on vacation or leave of absence when a job opening is posted may
  telephone his Supervisor and request that his name be placed on the posting provided it is done
  during the seven-day period.

  48 A successful bidder shall begin receiving the rate of pay on the job he successfully bid on and
  accumulating department seniority 31 days from the date of certification on their first trained
  position for the job bid.

         48.1 A successful bidder shall be moved within 12 months of the last day of posting.

         48.2 A Relief Operator shall be moved within and no later than 12 months of successfully
         bidding to another job.

         48.3 A Relief Operator shall begin receiving top pay upon certification on their 2nd job.
         New employees still on pay progression (not yet receiving top Chemical Operator pay),
         will receive “relief operator differential pay” (difference between top Chemical Operator
         rate and Relief Operator rate) added to their appropriate base wage rate according to
         where they fall on the pay progression table.

  49 The Company will give to the Union a copy of job bid sheets as soon as practical after removal
  from the bulletin board.

  50.An employee under a Bid Restriction may bid either of the following jobs: Laboratory
  Technician, Relief Operator and day work jobs and, when posted on the Central Bulletin Board
  and when he is not then occupying one of these two accepted jobs. An employee is no longer
  under a bid restriction when he is curtailed from the job he bid.


                                             ARTICLE VIII

                                                Seniority

  51 The employee's length of service for the purpose of determining seniority rights shall be
  deemed to have commenced on the first day of employment in the plant, except for those
  employees who may be discharged for cause, or resign, or who have forfeited their seniority
  rights in accordance with Section E of this Article, and if later rehired their seniority shall date
  from the date of their last reemployment. A new employee shall serve a probationary period of
  9 months during which he has no seniority, but upon completing this period his seniority shall
  date from the first day of employment.

         51.1 For purposes of this Agreement, the length of service of employees hired by the
         Employer as part of its Initial Employee Complement (those employees hired by the

                                                    12
Case 3:19-cv-00109-JHM-CHL Document 1-5 Filed 02/14/19 Page 14 of 73 PageID #: 152




         Employer at the time of its October 12, 1989 purchase of the former BFG facility covered
         by the Agreement, as well as those five (5) employees hired by the Employer to take the
         place of the equal number of BFG employees who declined employment with the
         Employer and transferred from the Hycar Operation to continued employment with BFG,
         and such BFG employees as may, at such time as the Employer establishes and begins
         operation of its Tank Farm, leave employment with BFG and enter into the Employer's
         employ to work at the Employer's Tank Farm) shall, for the purpose of measuring seniority
         rights under this Agreement, be deemed to have commenced on the first day of
         employment by BFG at the plant, except for those employees who may have been
         discharged for cause or resigned or who forfeited their seniority rights in accordance with
         Section E of this Article and were thereafter rehired by BFG, which employees shall have
         seniority which shall date from the date from their last reemployment by BFG.

  52 If qualifications and proven ability are relatively equal seniority shall be the determining factor
  in cases of promotion. Any person, who is transferred from a job classification not covered by this
  Agreement to a job classification which is covered by this Agreement shall have his seniority
  considered as the date of such transfer for purposes of layoff, recall and promotions.

  53 It is understood that the transfer of any employee from department to department shall not
  affect such employee's general plant seniority.

  54 A transferred employee's seniority shall be recognized immediately in a new department.

         54.1 A transferred employee's seniority shall be recognized immediately in a new
         department for purpose of vacation scheduling if he transfers into such department at least
         three months prior to the completion date for vacation scheduling (January 31).

  55 For purposes of layoff and recall, seniority shall be the determining factor by jobs in each of
  the following departments:

         1. Drying
         2. Laboratory
         3. Polymerization
         4. Support Services

  56 In the future, the Employer may decide to establish a separate Utilities Department. If this
  should occur, such department shall at that time be included in the departmental seniority
  structure established in Paragraph 55. Unless and until such time as the Employer may decide to
  establish a Utilities Department, such work shall be performed by designated bargaining unit
  employees in other classifications.

  57 However, if an employee is laid off or curtailed from his present job and if he has seniority
  greater than that of any other employee, retained in any job in any department, the employee
  shall be given an opportunity to bump up, bump down, or bump horizontally such other employee
  if qualified by reason of previous job assignment. An employee who is curtailed, without having
  previous job assignment experience, may replace the junior operator in their department if
  qualified to perform satisfactorily. If there are no junior operators to replace, the curtailed
  employee without previous job experience may replace the junior employee in any department if
  qualified to perform satisfactorily. In the event an opening occurs in his former job from which he
  was curtailed in the last three months, he will be returned in seniority order and if he has been
  away from such job for three months but less than one year, he will have the choice of remaining

                                                   13
Case 3:19-cv-00109-JHM-CHL Document 1-5 Filed 02/14/19 Page 15 of 73 PageID #: 153




  or returning to such job. If the right to recall during this time period is waived, the employee
  relinquishes any further recall rights to that job. Relief Operators, or former Relief Operators, will
  be extended previous job assignment rights to those operator jobs they relieved.

         57.1 In the event of a layoff, it is agreed the oldest qualified employee(s) to be laid off may
         be retained in the plant, out of line of seniority, to train their replacement(s). They must be
         used for this purpose only and the person(s) to be trained must have physically reported
         to the job(s) before senior employees are laid off to the street. Any dispute regarding the
         length of such retention period will be resolved by accepting the average length of time it
         took to physically train the previous three trainees as the norm. The junior employee
         retained for training will not be eligible for daily overtime until all other eligible employees
         in the overtime group have had an opportunity to work the overtime.

         The employee retained for training out of line of seniority will be given the same layoff date
         as senior laid off employees.

         These provisions apply only to production employees.

  58 The provisions of this Section may or may not be effective for the first three days of any layoff.

  59. A roster of the seniority of the employees shall be kept at the central clock alley. Employees
  hired on the same date shall be listed alphabetically on the seniority roster. The Employer will
  provide a bulletin board for the exclusive purpose of posting such roster and shall provide the
  Union with an updated seniority roster within 30 days of request for an updated version.

  60 Any employee who quits or resigns his job or is discharged for ample cause forfeits his seniority
  rights. Anyone who takes a leave of absence for a period longer than approved, or is off for longer
  than 24 months, shall forfeit all seniority rights. Any employee who is laid off will have recall rights
  for a period of 60 months. Any employee laid off for longer than 60 months shall forfeit all seniority
  rights. It is understood that an employee will accumulate no more than 24 months of seniority
  while on layoff status.

  61 In the restoration of employment, persons directed to return to work shall report for work at the
  time specified in the notice or inform the Employer immediately of inability to do so. If the laid off
  employee fails to report within five days of being called by telephone or by personal call at his last
  recorded address, notice of the call shall be sent by registered mail to his last recorded address,
  and he shall have five working days from the date of the registered letter in which to report before
  his name is removed from the recall file. If a laid off employee fails to report upon being called for
  reemployment, a later hiring carries no credit for back service.

  62 The Employer agrees that in the event of a layoff, due to a decrease in scheduled production,
  the employees shall be given five work days notice of such layoff in the layoff week. The Employer
  has the option of giving either five work days notice or five days pay in lieu of such notice. Those
  employees who are scheduled to work, but who are absent from their work when scheduled for
  layoff shall be considered as having received notice of layoff on the same day that others, included
  in the layoff, received their notice. An employee who is laid off will be eligible for three months of
  healthcare coverage at the same cost as the active employee monthly premium in effect at any
  given time.

  63 When a group is to re-pick shifts, all operators in that group must be in the group so picking is
  by seniority order of all that will be in that group.

                                                    14
Case 3:19-cv-00109-JHM-CHL Document 1-5 Filed 02/14/19 Page 16 of 73 PageID #: 154




         63.1 When selecting shifts within a job assignment, all operators (certified or to-be-certified
         for that position) will select shifts in seniority order. After an initial selection of shifts, if any
         operator fails to certify in his new job assignment, there will be no reselection of shifts.

                                                ARTICLE IX

                                            Leave of Absence

  64 Leaves-of-absence may be granted for periods of not over three months, for illness or other
  casualties and shall be extended when necessary, upon evidence sufficient to the Employer,
  but not to exceed a total of eighteen (18) months.

         1. To obtain a leave-of-absence the employee must present the Human Resource
         Department with a Statement of Disability from a Certified Healthcare Provider (See FMLA
         Policy language) containing the diagnosis of the ailment and a specific time the disability
         is expected to last.

         2. When the request for a leave-of-absence has been made in a timely fashion and
         properly documented, a leave-of-absence letter will be issued by the Human Resource
         Department and hand delivered or mailed to the employee's home.

         3. Should it be necessary for an employee to extend such leave-of-absence, he will be
         required to follow the procedure set forth in Paragraph 64.1 prior to the expiration of his
         current leave-of-absence.

         4. An employee who has been away from work for illness or under a doctor’s care for
         four days or longer and released by his physician to return to work must report to the
         Employer’s Medical Director or Company Physician and present a statement from his
         physician as to his fitness to resume his regular duties.

         5. Some medical disabilities require an examination or consultation with the Employer's
         physician before approval will be granted to return to work. In these situations it is
         incumbent upon the employee to make arrangements with the Employer's dispensary for
         such examination/consultation in sufficient time to allow the employee to return to his first
         scheduled work shift following expiration of his leave-of-absence.

  65 Employees chosen as delegates or participants shall be excused up to two weeks without pay,
  upon written request from the Union, to attend Union conventions or conferences or similar affairs.
  Such written request shall be made at least a week prior to the expected absence in order to
  arrange for adequate relief.

  66 Any employee elected or appointed to perform services as a representative of Distillery, Wine
  and Allied Workers' International Union, affiliated with the AFL-CIO,CLC or, any employee elected
  or appointed to serve in a legislative, executive, or administrative capacity for a state, or the
  federal government, may be granted a leave-of-absence for the duration of such specific period
  of time as is required to perform such services, provided the position to which the employee is
  elected or appointed requires the employee's services on a full time basis. An employee who
  returns to the active rolls from such leave-of-absence will be credited with the amount of time
  spent on leave up to the amount of service he had at the time the leave commenced. In no event


                                                      15
Case 3:19-cv-00109-JHM-CHL Document 1-5 Filed 02/14/19 Page 17 of 73 PageID #: 155




  will the aggregate service accumulated while on leave-of-absence exceed an employee's active
  service credit.

  67 When an employee returns from a leave-of-absence, the employee shall be reinstated in
  accordance with the employee's seniority if he is qualified to perform satisfactorily. There shall be
  no loss of seniority due to any leave-of-absence and seniority shall be accumulated during such
  leave-of-absence.

  68 If such leaves be proven to have been obtained through fraud or misrepresentation, all seniority
  rights shall be forfeited.

  69 A leave-of-absence shall be defined as an absence which is given written approval by the
  Employer and for a definite and specific period of time. The Employer and Union will comply with
  the terms and conditions of the Family Medical Leave Act.

                                              ARTICLE X

                                      Foremen and Supervisors

  70 The Employer reserves the right to select whom it pleases as foremen and supervisors in the
  operation of its plant. In the event of curtailment of operations, any such foreman or supervisor
  may be reinstated by the Employer to the position in which he was formerly employed, if he
  maintained a withdrawal card, based upon his seniority. Consistent with the provisions of
  Paragraph 51.1 of this Agreement, such seniority shall consist of all service credit through the
  year 1962. Those who became foremen or supervisors after 1962 and prior to June 1, 1988, shall
  accumulate no seniority after the date they were made foreman or supervisor for the purposes of
  this section.

  71 Anyone promoted from the Bargaining Unit to a permanent salaried position after June 1, 1988,
  shall have 6 months from the date of such promotion to decide whether or not to return to the
  Bargaining Unit. If, at the end of such 6 months' period, the promoted employee decides to remain
  in the salaried position, he forfeits all Union seniority rights.

         A member of the Bargaining Unit may be used as a temporary foreman for a period of not
         to exceed 6 months in a 12 month period, with no loss of seniority.

         No more than one wage personnel at a time from each job classification shall be moved
         to a salary position until a qualified operator has been moved to the open position and
         completely trained.

  72 It is agreed that no foreman or supervisor is to perform work, normally assigned
  to employees covered by this Agreement, except in cases of emergency or training or relieving
  employees for necessary personal time.




                                                   16
Case 3:19-cv-00109-JHM-CHL Document 1-5 Filed 02/14/19 Page 18 of 73 PageID #: 156




                                             ARTICLE XI

                                    Grievances and Arbitration

  73 In the event an employee considers that he has any grievance, or that any provision of this
  Agreement has been violated, an earnest effort shall be made by the Grievance Committee or
  other authorized representative of the Union, to adjust such grievance as quickly as possible.

  74 It is understood and agreed that any employee having a grievance against the Employer shall
  have the same presented in writing to the Grievance Committee or other authorized
  representative of the Union. Nothing in this Article shall prevent an employee from presenting his
  written grievance directly to the Employer but the Employer will afford the Union an opportunity to
  have a representative present at the adjustment of such grievance.

  75 Within seven days of the alleged cause, a joint meeting between the Union, the Supervisor
  and the Department Manager may be requested by the Union. If the grievance is not satisfactorily
  resolved at such meeting, it may be reduced to writing and referred within seven days of the joint
  meeting (or within 14 days of the alleged cause if no joint meeting was conducted) by the
  department representative to the Supervisor who shall give a written reply within 14 days. If this
  fails to produce a satisfactory settlement, the matter may be referred to a joint Management/Union
  meeting. If the grievance is not satisfactorily resolved at the joint Management/Union meeting,
  the matter may be referred to arbitration. The arbitrator shall be selected from an acceptable list
  obtained from the Federal Mediation and Conciliation Service or Retired Judges, Mediation and
  Arbitration, by mutual agreement between the Company and Union. The arbitrator's decision shall
  be rendered within 30 days from the hearing and shall be final and binding on the parties. All
  expenses incurred through the use of the impartial arbitrator shall be borne equally by the Union
  and the Employer.

  76 Any grievance arising over the discharge of an employee may be submitted directly to the
  Human Resources Manager who will meet with the Union Grievance Committee prior to issuing
  an answer.

  77 The various time limits imposed in this Article may be extended for a reasonable and specific
  time by mutual agreement of the Union and the Employer.

  78 The presence of the aggrieved employee, or any other material witness, may be required at
  any meeting in any of the steps outlined herein upon request of the Union or the Employer.

  79 Union members and agents will limit the conduct of union affairs on company property to the
  handling of employee problems and grievances and to attendance at official union meetings with
  management. When the handling of a problem or grievance in his department requires the
  attention of the Steward employed in that department, during his shift hours, his supervisor will,
  at his request arrange as promptly as practical for his relief from his job for a reasonable period.
  (See MOA beginning at paragraph 118)

  80 The impartial arbitrator may act on grievances arising over the interpretation or application of
  the provisions of this Agreement but shall neither add to nor subtract from any of the provisions.




                                                  17
Case 3:19-cv-00109-JHM-CHL Document 1-5 Filed 02/14/19 Page 19 of 73 PageID #: 157




                                            ARTICLE XII

                                             Vacations

  81 Consistent with the provisions of Paragraph 51.1 of this Agreement with respect to the
  recognition of prior service with BFG for seniority and service purposes, an employee who meets
  the service requirements between December 31 of the year immediately preceding the vacation
  year and December 31 of the vacation year, both dates inclusive, shall thereupon become eligible
  for vacation subject to the provisions stated herein under the following program:

         1. An employee with one (1) or more years of Employer service credit shall receive two
         (2) weeks of vacation with pay of eighty (80) hours at his regular hourly rate.

         2. An employee with five (5) or more years of Employer service credit shall receive three
         (3) weeks of vacation with pay of one hundred twenty (120) hours at his regular hourly
         rate.

         3. An employee with fifteen (15) or more years of Employer service credit shall receive
         four (4) weeks of vacation with pay of one hundred sixty (160) hours at his regular hourly
         rate.

         4. An employee with twenty (20) or more years of Employer service credit shall receive
         five (5) weeks of vacation with pay of two hundred (200) hours at his regular hourly rate.

         5. An employee with twenty-five (25) or more years of Employer service credit shall receive
         six (6) weeks of vacation with pay of two hundred forty (240) hours at his regular hourly
         rate.

         6. Except for employees retiring during the vacation year no employee may elect to receive
         pay in lieu of vacation for more than one of the weeks to which he is entitled. Such choice
         shall be made by the employee advising his supervisor during the vacation scheduling
         period of October through January. Payment in lieu of vacation shall be made during
         February of the vacation year.

         7. The Employer may schedule a summer shutdown in June of each year of up to one
         week. Any such shutdown will be announced as early as possible in the vacation
         scheduling period, but no later than October 31 of the preceding year. Employees shall
         be required to schedule one week of their vacation during the shutdown, unless they are
         pre-scheduled to work. An earnest effort will be made to notify employees of such
         shutdowns as early as possible in the vacation scheduling period.

  82 The vacation year shall be the calendar year. The vacation week shall be the calendar week
  and vacation pay shall not be allowed for periods of less than a full week of vacation absence.
  Daily vacation may be scheduled during the vacation scheduling period at which time requests
  will be honored on a seniority basis. Days not filled during the vacation scheduling period may
  be taken with prior request made of the supervisor who will honor first requests first for the
  maximum allowable. For any department containing a minimum of 8 members of the bargaining
  unit (Local 72D), a maximum of two (2) Bank Days may be allowed per department per day, as
  long as they occur in separate job classifications. Up to two weeks of bank days will be granted
  for those employees with 3 or more weeks of vacation earned for the year. The minimum in each
  department shall be no less than 1 person per day and for not more than 5 days per week.

                                                 18
Case 3:19-cv-00109-JHM-CHL Document 1-5 Filed 02/14/19 Page 20 of 73 PageID #: 158




         82.1 Any vacation pay due for a vacation scheduled during a layoff will be paid either
         before or after the layoff, at the Company’s discretion.

         82.2 All support services, Lagger and straight day shift workers shall be allowed three
         weeks which may be taken on daily basis or in half day increments by prior request made
         of the supervisor who will honor first request first.

  83 Senior employees are to receive their choice of vacation periods if they so request during the
  vacation scheduling period and on the vacation scheduling lists in their departments. Vacation
  scheduling will be started no earlier than October 1 and completed no later than January 31, of
  the vacation year, and any employee who has not requested a preferred vacation period by that
  date will be assigned a period by the Employer. No employee, however, will be required to take
  a vacation in January or February but may do so by choice. These schedules shall remain
  unchanged except in cases of layoffs or transfer to other vacation groups and except by mutual
  agreement between the Employer and the employee:

         1. An employee curtailed to a new vacation group shall have the option of retaining his
         present vacation or selecting from those vacation weeks then open and available in his
         new vacation group.

         2. An employee who transfers to a new vacation group, or who returns to a previous
         vacation group, shall have a choice of only those vacation weeks then open and available.
         If no vacation weeks are open and available he shall be assigned the vacation period
         scheduled for him in his last vacation group.

         3. An employee and the Employer may mutually agree to change a scheduled vacation.
         These changes will be permitted, however, only for vacation weeks not filled during the
         vacation scheduling period.

         4. When an employee receives the vacation list they will have a maximum of 4 days to
         return the list to their supervisor. If they go beyond the 4 day requirement the list shall be
         forwarded to the next employee on the list.

  84 When a vacation week is open and available the Employer will: Notify Highest ranking Zeon
  Union official who shall:

         (a) Post said opening(s) as soon as possible for a period of seven days and return posting
         to company who shall:

         (b) Give it to the senior employee in the same classification and department who applies
         for it within the posting period.

  85 A summer vacation week shall be considered as a calendar week which begins or ends in
  June, July or August.

         85.1 When a week which includes the Christmas Eve or Christmas Day holiday is open
         and available, or when either of those days, singularly is open and available, the Employer
         will:

         (a) Post said opening(s) as soon as possible for a period of seven days and

                                                  19
Case 3:19-cv-00109-JHM-CHL Document 1-5 Filed 02/14/19 Page 21 of 73 PageID #: 159




         (b) Give it to the senior employee in the same classification and department who

         (c) Applies for it within the posting period.

  86 Vacation schedules shall not be changed except for purposes of fulfilling paragraphs 81.7,
  83.1, 83.2, 83.3, 85.

  87 An employee will not be permitted to take a vacation which has not commenced on or before
  December 31 of the vacation year. (An employee must work his last scheduled work day in the
  current year in order to qualify for the next year's vacation.)

  88 An employee who is absent from work on his vacation qualifying date because of illness,
  injury, leave of absence or other personal reasons, will qualify for vacation only upon his return to
  work during the vacation year.

  89 An employee who is laid off before vacation qualifying date, and recall occurs without a break
  in his Employer service credit on or after his qualifying date and prior to October 1 of any year,
  will qualify for that year's vacation forty-five (45) days after his return from recall. An employee
  meeting the above requirements but recalled on or after October 1 of any year shall be paid
  vacation pay based upon his regular hourly rate.

  90 An employee who retires in accordance with the Employer's retirement program without having
  returned to work from a sick or injury absence which began the calendar year next preceding the
  calendar year in which his retirement occurs, shall be paid vacation pay based upon his regular
  hourly rate.

  91 An employee who dies or who retires in accordance with the Employer's retirement program,
  will be allowed vacation pay based upon his regular hourly rate for the current calendar year.

  92 Any employee who is terminated for any reason, except discharge for theft of Employer
  property or property of another employee, after completing one year's service with the Employer
  shall receive his vacation pay for any untaken vacation due him.

  93 An employee who is on vacation December 31 may combine the current and following year's
  vacation into one continuous period if he requests and work schedules will permit.

  94 Employees who are required to attend military training activities shall be permitted to choose
  their vacation periods to coincide with such training periods if they desire. Those weeks so granted
  for combined vacation and military training shall not affect the allotment of vacation periods for
  other employees.


                                              ARTICLE XIII

                                     Occupational Disability Pay

  95 An employee, having one or more months continuous Employer service, will receive
  occupational disability payments for absence due to injury or illness compensable under the
  Workers' Compensation Law of Kentucky, subject to the following terms:


                                                    20
Case 3:19-cv-00109-JHM-CHL Document 1-5 Filed 02/14/19 Page 22 of 73 PageID #: 160




         1. The Employer will pay the employee a weekly amount equal to the difference between
         the employee's straight-time rate and the Workers' Compensation payment.

         2. Disability payments shall not be made for a partial week, however if the disability
         continues for seven days, payment shall be made from the first day of disability and in no
         event for a period longer than forty weeks.

         3. The Employer shall not make such payment if the employee does not comply
         satisfactorily with the written instructions of the Employer's Medical Department.

         4. Such payment shall not be made if it is determined to the Employer's satisfaction that
         the employee's disability resulted from the employee's negligence or violation of safety
         rules or practices.

                                           ARTICLE XIV

                                             Jury Pay
  96 An employee, having one or more months' continuous Employer service, as computed in
  accordance with the provisions of Paragraph 51 of this Agreement, who is excused from work
  because of being called for jury duty or when subpoenaed as a witness, shall be paid the
  difference, between his straight-time rate and the amount paid him for jury duty (excluding
  expense money given to the employee by the Court), subject to the following conditions:

                1. The employee must furnish the Employer adequate proof of such jury duty. Such
                proof shall be from the court and shall show the date and time served, hour of
                dismissal, and the amount paid to the employee.

                2. An employee called for jury duty or subpoenaed as a witness who is temporarily
                excused from attendance at court must report for work if sufficient time remains
                after such excuse to permit him to report to the plant and work at least half of his
                scheduled shift. If the Company requests an employee to testify in a legal
                proceeding, the Company will pay for the hours spent

                3. The hours thus paid for but not worked shall not be used in computing any other
                payments.

                4. An employee who is scheduled to work a 12:00 a.m.- 8:00 a.m. shift when called
                for jury duty will be assigned to the day shift for the day(s) and balance of the week
                that they are actually designated to appear for jury duty if he makes such a request
                of his supervisor. An employee on the 4:00 p.m.-12:00 a.m. shift when called for
                jury duty will not be required to report to work on day(s) they are required to report
                for jury duty and will receive his straight-time rate for the hours missed if he makes
                such a request of his supervisor.

                5. An employee who is called for jury duty during a week previously scheduled as
                vacation shall be allowed to re-schedule his vacation providing there is a week
                open and available in his vacation group and if he makes a request for such
                selection of his supervisor prior to such scheduled vacation week.




                                                  21
Case 3:19-cv-00109-JHM-CHL Document 1-5 Filed 02/14/19 Page 23 of 73 PageID #: 161




                                              ARTICLE XV

                                              Funeral Pay

  97 An employee having one or more months' continuous Employer service, who is excused from
  work because of death in his immediate family, shall be paid his straight-time rate of pay for his
  scheduled working hours, if any, during three consecutive calendar days which must include
  either the day of death or the day of the funeral, subject to the following conditions:

                 1. The hours thus paid for but not worked shall not be used in computing any other
                 payments.

                 2. Notice of such death shall be given by the employee to his supervisor as soon
                 as possible.

                 3. Immediate family shall include only the employee's spouse, child (including
                 stepchild), parent (including step-parent), sister, brother mother-in-law,
                 father-in-law, grandchild, grandparent, son-in-law, daughter-in-law, brother-in-law,
                 sister-in-law, and other dependents living in the employee's household.

                 4. No more than three days pay will be given should, more than one death occur
                 in the immediate family on a given day. However, should other deaths occur in
                 the immediate family while the employee is on an excused funeral absence, that
                 absence may be extended and payment will be made for the scheduled working
                 hours so missed if the conditions of the other provisions of this article are met.

                 5. No pay allowance shall be granted in cases, where, because of distance or other
                 cause, the employee does not attend the funeral of the deceased.

                 6. Should death occur in the immediate family during an employee's scheduled
                 vacation, such paid vacation shall be extended for three scheduled work days
                 when requested of his supervisor. Should death occur in the immediate family
                 on an employee's scheduled Bank Day, such Bank Day may be rescheduled if
                 requested of the employee's supervisor.

                                             ARTICLE XVI

                                         Military Makeup Pay

  98 An employee who is a member of a reserve component of the Armed Forces, and is required
  to enter active annual training duty shall, if he suffers a loss of earnings because of such training,
  be paid the difference between the amount of military pay and his regular straight-time weekly
  earnings up to a maximum period of two weeks in any calendar year. Such earnings shall be
  calculated by multiplying his hourly rate times forty hours.




                                                   22
Case 3:19-cv-00109-JHM-CHL Document 1-5 Filed 02/14/19 Page 24 of 73 PageID #: 162




                                            ARTICLE XVII

                                          Safety and Health

  99 The Employer will maintain reasonable standards of sanitation and safety in its plant and will
  furnish protective devices and equipment wherever necessary to protect employees on
  abnormally hazardous jobs.

  100 The Employer will comply with all applicable State and Federal health and safety regulations
  or codes, and such regulations or codes shall represent the minimum acceptable standards.

  101 Employees shall be required to utilize all such protective devices and equipment in the
  manner prescribed and will cooperate to the best of their ability in the prevention of accidents.

  102 The Employer will reimburse each employee up to $190 annually for the purchase of both
  safety shoes and towels. Original receipts for steel toe shoes and towels must be received by
  the Safety Engineer during the calendar year in order to receive reimbursement. The Employer
  will provide prescription safety glasses annually. A prescription current within one (1) year is
  required.

        102.1 All employees will be furnished twelve (12) pants and twelve (12) shirts with the
        intent to provide a clean uniform every day if needed.

  103 The Union will lend active cooperation to any reasonable request made by the Employer or
  assistance in accident prevention programs. Any dispute respecting safety or sanitation or the
  use of protective devices or equipment will be subject to the grievance procedure.

  104 If it is established that an employee, while doing assigned work and exercising due caution,
  sustains damage to his glasses, hearing aid, or artificial limb, the Employer will reimburse the
  employee for the cost of necessary repairs.

  105 A Health and Safety Committee shall be maintained consisting of a minimum of Employer
  reprsentatives and a Local 72D member. The company shall pay all union members their
  hourly rate of pay, multiplied by the number of hours spent at the safety meeting. The Company
  shall enforce all safety policies and procedures.

         105.1 The functions of the Health and Safety Committee shall be to facilitate the promotion
         of sanitation and safety in the plant. The Health and Safety Committee shall meet not less
         than once per month for the purpose of discussing sanitation and safety problems and will
         tour the plant periodically to verify that adopted sanitation and safety recommendations
         have been complied with. Union members of the Health and Safety Committee will be paid
         for such meetings and plant tours for time lost from their regular scheduled shift. In
         addition, an employee who is requested by a safety inspector from the Office of
         Occupational Safety and Health Administration and is designated by the Union President
         to accompany the inspector on an inspection tour (other than one caused by an employee
         complaint) will be paid for time lost from his regular scheduled shift as a result of such
         plant inspection. Such compensation shall include night shift differential for the hours lost
         from his regular shift in the period for which night shift differential payment is applicable.

  106 When an employee is assigned to work on a job with which he is unfamiliar, he will be
  instructed as to the handling of any hazards on the job.

                                                  23
Case 3:19-cv-00109-JHM-CHL Document 1-5 Filed 02/14/19 Page 25 of 73 PageID #: 163




  107 The Employer will continue to develop information necessary to identify hazardous materials
  used in the manufacturing processes.

         107.1 Where recognized hazardous materials are used, the Employer will appropriately
         designate such materials and will establish procedures for the safe use thereof.

         107.2 Where tests or physical examinations of employees are required in connection with
         the use of hazardous materials, the employees affected will be advised of the reason for
         such tests or examinations. Employees so tested or examined and exhibiting abnormal
         results based on such tests or examinations shall be advised of the results. Also, upon
         request of any employee so tested or examined, the results of such tests and examinations
         will be made available to him.

         107.3 The Health and Safety Committee upon request will be informed of the materials
         used in the plant for which such tests or physical examinations of employees are required
         as described in 107.2 and the reason for such tests or examinations. The Health and
         Safety Committee will, upon request, be informed of the prescribed handling procedures
         for such materials.

         107.4 The Union agrees to respect the confidential nature of information furnished under
         this Article pertaining to materials or manufacturing processes. Such information will not
         be disclosed to any party not directly concerned with the administration of this Agreement.

  108 The Employer shall review with the Health and Safety Committee the reports of any plant
  safety and health inspections by State or Federal agencies.

  109 Upon request, the Employer shall review with the Health and Safety Committee the findings
  of the Employer's plant safety and health inspections.

                                              Article XVIII

                                       Condition of Employment

  110 Compliance with all elements of the Company’s Substance Abuse Policy is a condition of
  employment. Failure or refusal of an employee to comply with the prohibitions set forth in this
  Agreement, to cooperate fully with all testing procedures, to sign any required document, to
  submit to any test or to undergo mandatory rehabilitation will result in termination. Nothing in this
  Agreement alters or otherwise modifies the terms of the Collective Bargaining Agreement. To the
  extent permitted by federal, state and local law, there are six types of testing which will be
  employed: pre-employment, post-accident, reasonable suspicion, post rehabilitation, return to
  work and random drug testing. Refusal to consent to a required test shall constitute a violation of
  this policy. Discipline for any violation of this policy will be severe up to and including termination
  for the first violation.




                                                    24
Case 3:19-cv-00109-JHM-CHL Document 1-5 Filed 02/14/19 Page 26 of 73 PageID #: 164




                                             ARTICLE XIX

                                         Specific Conditions

  111 The Employer agrees to make an earnest effort not to require operators to do other than their
  normal maintenance work during their regular operating shift unless an emergency arises.

  112 Any employee who is directed by the Employer to report to the Employer's doctor for
  occupational illness or any injury received while at work will be paid his regular rate of pay while
  making such visit, if such visit is required during his working hours.

  113 All employees engaged in continuous operations, as well as continuous or extended
  maintenance, are to remain on the job until properly relieved, with the further understanding that
  the Employer will make an earnest effort for relief upon request.

  114 The Employer will provide a bulletin board at the central clock alley for the exclusive purpose
  of posting Union notices. Such notices shall be restricted to:

         1. Notices of Union meetings.

         2. Notices of Union elections and votes.

         3. Notices of Union recreational and social affairs.

         4. Such other notices as may be agreed to by the Personnel Manager and the Union

  115 The President of the Union, or a Union officer or committee member designated by the Union,
  shall be given a day-shift assignment if he so chooses. Upon election of such assignment, his
  "regular job" will be filled temporarily. In the event the aforementioned officer successfully bids,
  consistent with all provisions of this agreement, the incumbent working temporarily in his former
  regular job will be declared permanent. If the job to which he successfully bids is other than a
  Monday-through-Friday day-shift assignment, the position will be filled temporarily until the Union
  official can physically transfer to the position. It is understood that a Union officer whose physical
  transfer is delayed will not be required to serve any progression period until the physical move
  occurs.

                                             ARTICLE XX

                                       Duration of Agreement

  116 This Agreement shall continue in full force and effect until and including October 11, 2017,
  and shall continue in effect for two year periods thereafter unless either party shall give to the
  other a written notice of intention to terminate or modify such Agreement. Such notice shall be
  given at least sixty days, but not more than seventy-five days, prior to October 11, 2017, or prior
  to the end of any two year extension period. In the event of such written notice of intention to
  modify or terminate such Agreement the parties shall meet as soon as possible thereafter for the
  purpose of negotiating such modifications or a new Agreement.




                                                   25
Case 3:19-cv-00109-JHM-CHL Document 1-5 Filed 02/14/19 Page 27 of 73 PageID #: 165




  117 In the event any provision of this Agreement is held to be in conflict with or violate any State
  or federal statute shall govern and prevail, but all provisions of this Agreement not in conflict
  therewith shall continue in full force and effect.


  MEMORANDUM OF AGREEMENT

  118 It is understood that when a Steward is relieved from his work to handle problems or
  grievance as provided in Article XI, paragraph 79, there will be no deduction from his pay for such
  relief periods provided any such period does not exceed fifteen minutes and that such relief is not
  requested with undue frequency. If it is felt that any Steward is abusing this privilege the
  International Representative will, upon request of the Personnel Manager, cooperate in the
  correction of such abuse.

  119 All disciplinary notations on an employee's record will be made in his presence. The employee
  may, at that time, request the presence of the Steward employed in his department according to
  Article XI paragraph 79 covering the handling of problems.

  120 An employee may sign any disciplinary notation written on his personnel record card as
  indication that he has read it and will be given a copy of such notification as soon as possible after
  the incident on a form to be provided by the Employer for that purpose. The employee may
  indicate the notation is signed under protest if he chooses. Other than disciplinary notations for
  suspensions of 10 days or more and disqualifications, both of which shall remain in the
  employee’s files permanently, all other notations in an employee’s work record will be removed if
  the employee has had 3 years of performance without receiving any disciplinary action of any
  kind. The Company agrees to review anomalies in an individual’s work record if requested.

  121 The present practice, with respect to lunch periods, breaks and personal time, will be
  continued for the duration of this Agreement. It is also agreed that no employee will be required
  to take a lunch break earlier than three hours nor later than five hours after the start of his shift.

  122 Employees may clock out, when properly relieved, provided they do not leave their
  workplaces earlier than five minutes before the end of their shift. It is agreed that those who violate
  the provision are subject to discipline up to and including dismissal.

  123 A Chemical Operator who is temporarily promoted to Relief Operator will be returned to his
  former job at his former rate at the end of the temporary period.

  124 Employees in the proper classification as covered by this Agreement will be assigned all
  loading and unloading of finished goods and raw materials at the Employer's docks.

  125 Employees who may be loaned temporarily by one department to another department will be
  chosen in seniority order.

  126 Any employee who is scheduled to relieve a 12-8 shift vacation on Sunday immediately
  following a 4-12 shift vacation relief on Saturday shall receive an additional payment of four hours
  at his straight-time rate.

  127 Employees who are scheduled to attend fire training classes on an off shift basis will be given
  four hours pay at their straight time rate or the premium rate for the time so spent whichever is
  greater.

                                                    26
Case 3:19-cv-00109-JHM-CHL Document 1-5 Filed 02/14/19 Page 28 of 73 PageID #: 166




  128 An employee who is promoted from one job to another will receive the appropriate rate of the
  higher job regardless of whether or not any training is required.

  129 An employee with more than two years of continuous Employer service who is permanently
  restricted by the Employer's Medical Department from performing his assigned job due to an
  occupational or non-occupational injury or illness and who is able to perform the duties of other
  jobs in the plant, as determined by the Employer Medical Department, will be extended the rights
  of a curtailed employee as defined in Paragraph 57. If he does not accept these rights, he may
  apply for disability benefits.

  130 An employee shall not be permitted to work more than 16 hours in a 24-hour period.
  Exceptions will be permitted only with respect to attendance at regular safety meetings and
  serious emergency situations.

  131 An employee who transfers or is transferred from this bargaining unit to another bargaining
  unit existing on the date of the signing of this Agreement at this plant may be moved to the new
  bargaining unit at management’s discretion. Should on call coverage be required to fill this
  created vacancy, the on call disciplinary action will be waived until the original position has been
  filled with a qualified operator who has been moved to the open position and is completely trained.
  Subseqent moves within the bargaining unit are not included for waived on call disciplinary action.
  Any employee returning to this bargaining unit shall be reinstated to the bottom of the seniority
  list.

  132 The Employer will pay for and print this labor Agreement and a booklet on benefit programs
  and will make an earnest effort within 120 days from the day the contract is ratified October 12th
  of the bargaining year to print and furnish the Union with copies for all members. The print shall
  be no smaller than a # 10 printing case with a 10.6 spacing between lines.

  133 A high school education will not be required in order to qualify for promotion.

  134 The Employer will provide a shelter for the sandblasting area.

  135 The Employer agrees that when the butadiene scrubber is dumped and recharged a member
  of this bargaining unit will accompany and work under the direction of a management employee
  in the performance of this task. (See Side Letter.)

  136 It is not the intention of the Employer to lay off employees and subsequently contract to an
  outside vendor the work those employees were performing.

  137 The employer may use temporary or contract help to help cover short term needs for labor
  created by surges in production demand, leaves of absence, injuries, illness, training or other
  considerations. Temporary help shall not be assigned to straight day positions, Monday through
  Friday. Temporary help is limited to 16 weeks per occurrences/replacement. This exercise will
  not cause a temporary or permanent layoff of bargaining unit employees. Employer may use
  temporary help not to exceed 20% of the then current bargaining unit (Local 72D). Employees
  currently on layoff status will be given first right of refusal for temporary work without loss of recall
  rights as defined in Article 7. Retirees who fill in as temporaries will be paid top chemical operator
  rate. All others will be paid starting rate of $19.85. Extended leave of absences for day work jobs
  will be posted as temporary.


                                                     27
Case 3:19-cv-00109-JHM-CHL Document 1-5 Filed 02/14/19 Page 29 of 73 PageID #: 167




  138 When there is a vacancy for a summer temporary, straight day shift position, the vacancy will
  be posted on the Central Bulletin Board. The provisions that apply to regular job postings will
  apply in this situation except that the vacancy created by the successful bidder's move will be
  filled on a temporary basis.

  139 In cases where an employee is called-in on overtime during an off shift to do a specific job
  which is as highly rated as his regular job, but the job for which he is called is not available when
  he arrives, the employee will be paid his regular rate of pay with the appropriate premium for time
  worked on an assignment to a job which is lower rated than his regular job.

  140 Zeon agrees that except for layoffs due to Acts of God/Force Majeure, there shall not be any
  layoffs of any member of the employee complement hired prior to the settlement of the 1991
  collective bargaining agreement between Zeon and your Union. As a condition of this
  commitment, Zeon shall have the right to require employees to perform maintenance and support
  work, including but not limited to cleaning equipment in preparation for painting, within Local 72's
  jurisdiction, during those times when Zeon's production needs do not require the use of all unit
  employees in regular production work. This "no layoff" commitment shall only remain in effect
  through the term of the parties' current agreement (October 12, 2004 through October 11, 2009).
  *If contract is ratified on the first ratification vote, the 22 most senior Local 72D members will be
  granted no layoff protection as is outlined in paragraph 140 until October 12, 2011, after which
  this protection will expire.

  141 Under the Substance Abuse Program, it is agreed that discipline will only be imposed for
  reasonable and just cause, and it is further agreed that any dispute arising under this program,
  concerning either the testing or any disciplinary action resulting from the testing, shall be subject
  to the grievance and arbitration procedures set forth in Article XI of the collective bargaining
  agreement except as is outlined in paragraphs 110 and the Drug and Alcohol Policy.

  142 All substance abuse testing will be obtained and processed in accordance with the
  Department of Health and Human Services guidelines and DOT look-alike chain of custody.

  143 During negotiation of the current collective bargaining agreement, the Company and Local
  72D discussed the creation of a Support Service Department and reached the following
  understanding.

         A Support Service Department (SSD) will be formed by combining the existing Service,
         Stockroom, Tank Farm, Warehousing Departments and Helper classification. The job
         assignments in the SSD will be as follows:

         ꞏ Tank Farm
         ꞏ Receiving
         ꞏ Stockroom (top Union official)* intent changed 10-09
         ꞏ Dock
         ꞏ Pool

         Incidental work related to the setup of lights, ladders and exhuast equipment for
         waterblasting will be subcontracted on the off-shift. There will be no reduction in Support
         Services related to subcontracting of incidental work for waterblasting.

         The current employees in the Tank Farm and Receiving assignments will remain in their
         current positions since it is not anticipated that their duties are significantly changed.

                                                   28
Case 3:19-cv-00109-JHM-CHL Document 1-5 Filed 02/14/19 Page 30 of 73 PageID #: 168




         Any chemical operator, relief operator or lagger will be assigned temporarily in the
         Stockroom position at management’s discretion. They must know the basics of receiving
         and checking items into SAP.

         The Dock and Pool assignments will be initially filled by the senior employees in the
         Service Department, Warehousing Department and Helper classification. The employees
         who choose not to stay or are curtailed from this department will be given their full
         curtailment rights. Also, those employees who are curtailed from this department will have
         recall rights to the Support Service Department. Vacations and Leave-Of-Absence in the
         SSD will be covered by the Pool assignment who will be trained on those jobs. If a Leave-
         Of-Absence cannot be covered by the Support Service operators, then a temporary job
         will be posted on the Central Bulletin Board per the Job Posting Procedure.

         Production employees may be utilized to perform minor maintenance on day work as
         currently agreed to on off-shifts.

  144 The Employer shall make available health care insurance to the employees covered by this
  Agreement to the same extent and in the same manner as is available to other employees of the
  Employer. The Employer retains the right to make changes to the health care insurance plan it
  offers provided the changes are the same for all employees. The Employer will notify the Union
  of and discuss with the Union changes prior to making the change. If the Company's cost of
  providing health insurance increases more than five (5) percent in a plan year, the additional cost
  may be shared between Employer and employee. The employee portion will not exceed a
  maximum of fifty (50) percent of the amount over five (5) percent.

         Zeon Kentucky will extend retiree medical benefits, as provided to the initial employee
  complement, to employees hired prior to July 1, 2001. Should any federal or state healthcare
  mandates implemented during the term of this Agreement declare the foregoing provision
  unlawful, Zeon will comply with this mandate.

  145 IAP will be awarded based on profitability of KY plant and achievement of plant-based goals
  rather than overall Company profitability. Should the Kentucky Plant not make a profit in the IAP
  year, no IAP bonus will be granted to members covered by this collective bargaining agreement.

  146 Pension: Upon ratification of the October 2012 labor agreement between Zeon Chemicals
  L. P. and United Food and Commercial Workers Union Local 72D, both parties agree that the
  employees’ accrued benefits, service, and multiplier in the Zeon Chemicals L.P. Wage
  Employees’ Pension Plan will freeze (freeze = no longer increase) as of December 31, 2018.




                                                  29
Case 3:19-cv-00109-JHM-CHL Document 1-5 Filed 02/14/19 Page 31 of 73 PageID #: 169




                                        30
                                        30
Case 3:19-cv-00109-JHM-CHL Document 1-5 Filed 02/14/19 Page 32 of 73 PageID #: 170




                                        31
                                        31
Case 3:19-cv-00109-JHM-CHL Document 1-5 Filed 02/14/19 Page 33 of 73 PageID #: 171




     147 401(k)

        Effective January 1, 2013, the following enhancements will be made to The Zeon
         Chemicals L.P. Savings Plan for Wage Employees.

                                                                                    -
                  All Zeon union employees will receive 100% match on deferral up to 6% of pay.

                 In addition, Zeon union employees will receive an automatic Zeon
                  Contribution to their 401(k) based on:

                        Group 1: Pension employees with 62 points (age + Zeon service (full
                         years) as of December 31, 2012) = 4% base pay.

                        Group 2: Pension employees with less than 62 points but with 10+ years
                         of Zeon service (as of December 31, 2012) = 3% base pay.

                        Group 3: Pension employees with less than 10 years of Zeon service
                         (as of December 31, 2012) = 2% base pay.

                        Group 4: Employees without a Zeon pension (employees hired or rehired
                         on or after October 12, 2009) will continue to receive a 100% match up to
                         6% of pay, along with an increase to 2% base pay automatic Zeon
                         Contribution.= 2% base pay.

                        Group 5: Employees hired on or after Oct 12, 2012 will continue to
                         receive 100% match up to 6% of pay, plus the 1% base pay automatic
                         Zeon Contribution.

        Effective January 1, 2014 and each January 1 after, eligibility for the Groups will be
         determined based on the employee’s years of Zeon service as of the previous
         December 31 (The day before the Jan 1 date.). As years of Zeon service increases,
         employees will move through the groups.

                        Group 1: The Jan 1 after completing 20 years of Zeon Service = 4% base
                         pay.

                        Group 2: The Jan 1 after completing 15 years of Zeon Service = 3% base
                         pay.

                        Group 3: The Jan 1 after completing 10 years of Zeon Service = 2% base
                         pay.

                        Group 4: The Jan 1 after completing 5 years of Zeon Service = 2% base
                         pay.

                        Group 5: Up to Jan 1 following the earning of 5 years of Zeon Service =
                         1% base pay.

                        Employees currently receiving a higher contribution under the
                         401(k) Plan will continue to receive that higher contribution.



                                                 32
Case 3:19-cv-00109-JHM-CHL Document 1-5 Filed 02/14/19 Page 34 of 73 PageID #: 172




                Upon implementation of the December 31, 2018 pension freeze, effective
                 January 1, 2019 the automatic Zeon Contribution will increase to:

                        Group 1: The Jan 1 after completing 20 years of Zeon Service = 5% base
                         pay.

                        Group 2: The Jan 1 after completing 15 years of Zeon Service = 4% base
                         pay.

                        Group 3: The Jan 1 after completing 10 years of Zeon Service = 3% base
                         pay.

                        Group 4: The Jan 1 after completing 5 years of Zeon Service = 2% base
                         pay.

                        Group 5: Up to Jan 1 following the earning of 5 years of Zeon Service =
                         1% base pay.

                        Employees currently receiving a higher contribution under the 401(k) Plan
                         at the time of the pension freeze will continue to receive that higher
                         contribution.

  148     Retirement Notice Payment
  If an employee gives notice and completes the proper paperwork he/she would be eligible for
  various weeks of pay. See following table for required notification weeks to receive a specific
  number of weeks’ pay. Giving management time to hire and train to fill the current position. In
  the event of unforeseen circumstances the retiring employee will not be eligible for the
  additional week’s pay.


                             DAYS NOTICE            WEEKS PAID
                                GIVEN
                          180 DAYS                 4 WEEKS
                          120 DAYS                 3 WEEKS
                          90 DAYS                  2 WEEKS




  149 All employees will be required to read, sign and adhere to Confidentiality, Anti-Trust, Conflict
  of Interest, Substance Abuse Policies, Communication Systems and Tobacco-Free Workplace,
  Rules of Conduct, Corporate Social Responsibility training or any other training that would apply
  to all Zeon Chemicals LP employees, safety training, PSM and ISO training documentation at the
  time of contract ratification and annually thereafter.

  150 All employees will be required to attend any workplace training deemed mandatory by the
  Company. Training will be scheduled at least 1 week in advance and will be on the clock. This
  training will include Human Resources, Safety Training and Quality Training or any other training
  that would apply to all Zeon Chemicals LP employees.

  151 In the event of plant closure, company will offer severance benefits equal to one week of
  base pay per year of service up to a minimum of 4 weeks of base pay and a maximum of 10

                                                  33
Case 3:19-cv-00109-JHM-CHL Document 1-5 Filed 02/14/19 Page 35 of 73 PageID #: 173




  weeks of base pay. Employees may continue health care coverage for up to 18 months under
  the federal law known as COBRA. A participant will be eligible for 3 months of coverage at the
  active employee rate, followed by up to 15 additional months at the established COBRA rate.
  The cost will be the same amount as the active employee monthly premium in effect at any
  given time. If the employee receives contributions to a HSA from Zeon, they will cease on the
  date of termination. Zeon’s contributions to HSAs are not considered part of the Health Care
  Plan and are not subject to COBRA.




                             LOUISVILLE PLANT WAGE SCHEDULE


                                                Effective 10/12/2015

  Classification                Start 30 days after Certification 1 YR.                       2YR.

  Chemical Operator              $19.85         $20.95                 $23.14 $               27.22
  Laboratory Technician

  Relief Operator            $22.52             $23.63                 $25.83                 $29.90
  Laboratory Relief Technician

  Prod/Maintenance              $22.52          $23.63                 $25.83                 $29.90
  Lagger

                                                Effective 10/12/2016

  Classification                Start 30 days after Certification               1 YR.         2YR.

  Chemical Operator             $20.25          $21.37                          $23.60        $27.76
  Laboratory Technician

  Relief Operator            $22.97             $24.10                          $26.35        $30.50
  Laboratory Relief Technician

  Prod/Maintenance              $22.97          $24.10                          $26.35        $30.50
  Lagger


  An employee’s anniversary date, used to determine eligibility for annual progression wage
  adjustments, will be delayed by one (1) month for every thirty (30) consecutive days of absence
  from work for any reason.

  The New Hire probationary period will be 9 months from date of hire. If during this probationary
  period, the employee fails to perform adequately or satisfactorily to the expectations set forth by
  supervision, they may be terminated with no opportunity for grievance or arbitration.




                                                  34
Case 3:19-cv-00109-JHM-CHL Document 1-5 Filed 02/14/19 Page 36 of 73 PageID #: 174




  Overtime Rules

  1. The Employer agrees that all overtime shall be equalized as nearly as possible among
  employees in the separate classifications.

  2. Overtime lists shall be maintained in each of the departments and shall be arranged by job
  classification.

  3. The low employees on the overtime list shall have preference.

  4. An employee shall not be charged for overtime hours refused outside his classification. An
  employee shall be charged for all overtime hours worked in any classification.

  5. An employee who transfers, for any reason, to another department shall have his overtime
  hours equalized in that department.

  6. If the need for overtime is established prior to two hours before the end of the shift, the complete
  overtime list will be used to obtain the necessary manpower. If the need for overtime is established
  within two hours of the end of the shift, those employees then at work will be solicited for the
  overtime before employees not at work are solicited.

  7. When an employee changes jobs, he will remain on the overtime list of his previous job until
  he qualifies for the overtime list of his new job.

  8. An employee shall not be required to work overtime into his vacation period, provided he has
  scheduled that vacation period at least 24 hours in advance.

  9. If there are circumstances peculiar to an individual area, amendments or additions to these
  rules shall be by written agreement between the Employer and the Union.

  10. The employee on the job is first to be forced over. If unable to work due to the 16-hour
  limitation, the junior qualified employee will be forced.

  11. No make up opportunities will be given to employees for bypassed overtime due to
  manipulation of the system.

  12. After the initial overtime is established and called by Operators in the affected department,
  any additional overtime deemed necessary by the Company shall be called by supervision in
  that department. If no supervision is on shift, then all overtime shall be called by the Operators
  in the affected department.

  13. All employees asked for any overtime in their department or outside their department will be
  charged if they are deemed qualified to work the position they are being offered.




                                                    35
Case 3:19-cv-00109-JHM-CHL Document 1-5 Filed 02/14/19 Page 37 of 73 PageID #: 175




                                        36
                                        36
 Case 3:19-cv-00109-JHM-CHL Document 1-5 Filed 02/14/19 Page 38 of 73 PageID #: 176




Zeon Chemicals L.P.

12 Hour Shift Guidelines
10/7/15                                                                            ZEON
     At the recent request of Local 72D and with mutual interest from Zeon Chemicals
     Management, the two parties have jointly drafted the following 12 hour shift proposal. All
     language in this document should be understood to apply to 12 hour shifts only, unless
     otherwise stated. It is not the intention of the Company or Local 72D to alter the current shift
     structures or contract language for those not working 12 hour shifts.

     A. Shift Guidelines

     1.      The Company is willing to honor the following 12 hour shift proposal, as long as the new
     shift schedule does not adversely affect the KY Plant operations. Operating costs, productivity,
     and efficiency of the KY Plant must continue to improve in order to offset any incremental
     increase to base costs associated with the change in 12 hour shifts. In addition, our safety
     performance must be maintained, if not improved, in the new shift schedule. If the operation of
     the KY Plant is adversely affected for any of the above reasons or for any reason not anticipated
     at present, the Company reserves the right to cancel the 12 hour shift rotation.

     2.     The new shift schedule must comply with applicable federal and state laws.


     B. Eligible Jobs

     1.        The only jobs eligible for the 12 hour shift proposed are 7-day, 24 hour rotating jobs,
     with at least 4 qualified operators. This currently includes the following:

                 Department                      Job Description                      Total Operators
                  Poly (2310)            Inside/Outside Operator (B-131)                      8
                  Poly (2310)        Pigment/Recovery Operator (B-130/B-125)                 8
                 Drying (2312)              Wet End Operator (B-122)                         8
                 Drying (2312)           Finishing Team Operator (B-122)                     16
                 Drying (2312)             Spray Dryer Operator (B-132)                      8
                  Lab (2320)                       Lab Operator                              4
                  Poly (2310)                 ACM Charging (B-131)                           4*

       *ACM Charging and Inside/Outside Operators will be cross-trained and rotate together in a
       12-person rotation.

2.    A future phase of this 12 hour shift schedule may include cross training, in order to more
      effectively provide vacancy coverage and increase the number of eligible jobs for the 12 hour
      shifts. Any future phase will be in compliance with the Collective Bargaining Agreement and
      will be subject to the Grievance process.



                                                     37
Case 3:19-cv-00109-JHM-CHL Document 1-5 Filed 02/14/19 Page 39 of 73 PageID #: 177




  C. 12 Hour Schedule vs Current 8 Hour Schedule

    SCHEDULE                           Scheduled HR       Total Paid      O.T.HR’s Paid       Sunday
                                       Worked               HR’s                           Premium HR’s
                                                                                               Paid
    8 Hour Week          Week #1            40                40                0                0
                         Week #2           48                56                 4                4
                         Week #3           40                44                 0                4
                         Week #4           40                44                 0                4
                           Total           168               184                4               12
                         Avg / WK           42                46                1                3

   12 Hour Week          Week #1            48                52                12                0
                         Week #2           36                42                 0                6
                         Week #3           48                54                 0                6
                         Week #4           36                36                 0                0
                           Total           168               184                12               12
                         Avg / WK           42                46                 3                3

   Upon approval for the implementation of a 12 hour shift schedule the Chemical Operators in
   the affected job will follow a shift rotation of 6 AM to 6 PM and 6 PM to 6 AM.

   For those operators working the 12 hour shift schedule, a 10-minute break will be allowed for
   each 4-hour segment of the 12 hour shift, resulting in a total of three 10-minute breaks per
   shift. One lunch break will be provided per 12 hour shift between the fourth and eighth hour of
   the shift.


  D. Pay Provision Comparisons

  8 Hour Schedule                                                      12 Hour Schedule

    1. Base Rate                                                        1. Base Rate

    The normal hourly pay rate                                          SAME
    not including shift differential
    or overtime.

    2. On Call                                                          2. On Call

    None                                                       Situation in which an employee is
                                                               notified after having left the
                                                               KY Plant to report to work prior to
                                                               his next scheduled shift.


   3. Premium Pay                                                       3. Premium Pay

   Inconvenience pay (in addition                                       SAME

                                                 38
Case 3:19-cv-00109-JHM-CHL Document 1-5 Filed 02/14/19 Page 40 of 73 PageID #: 178




   to base rate) for hour worked.
   Example: Shift differential,
   Sunday premium.

   4. Regular Rate                                      4. Regular Rate

   Base rate plus shift differential.                   SAME

   5. Regular Work Schedule                             5. Regular Work Schedule

   Eight consecutive hours of                           Twelve consecutive hours
   ork on each of five work                             of work on each of three or
   days in the work week.                               four work days in a work
                                                        week.

   6. Shift Differential                                6. Shift Differential

   Additional hourly pay for work                       Additional hourly pay for
   performed on the first and third                     work performed on the 6
   shifts.                                              PM to 6AM shift.


   7. Work Day                                          7. Work Day

   Twenty-four consecutive hours                        Twenty-four consecutive
   beginning at midnight.                               Hours beginning at 6 AM.

   8. Work Increments                                   8. Work Increments

   One-tenth of an hour (6 minutes).                    SAME

   9. Work Week                                         9. Work Week

   Seven consecutive days                               Seven consecutive days
   beginning at 6 AM on Monday.                         beginning at 6 AM on
                                                        Monday.

   10. Overtime Pay                                     10. Overtime Pay

   a. Pay 1 ½ times the regular rate                    a. Pay 1 ½ times the
    for all hours worked in excess of                   regular rate for all hours
   of eight within any period of 24                     worked in excess
   consecutive hours or in excess of                    12 within any period of 24
   40 hours in any one work week,                       consecutive hours or in
   whichever is greater.                                excess of 40 hours in
                                                        any one work week,
                                                        whichever is greater.


   b. Pay 1 ½ times for work outside                    b. For Weeks #2 & #4,


                                        39
Case 3:19-cv-00109-JHM-CHL Document 1-5 Filed 02/14/19 Page 41 of 73 PageID #: 179




  the regular schedule when notified                                  employees will receive 1 ½
  of such work after leaving the KY                                   times the regular rate of
  Plant.                                                              pay for any hours worked
                                                                      over the regularly
                                                                      scheduled 36 hours.

   11. Sunday Pay                                                     11. Sunday Pay

   Pay 1 ½ times the employee’s                                              SAME
   regular rate will be paid for all
   hours worked on Sunday.

   12. Holiday Pay                                                    12. Holiday Pay

    a. Pay 2 ½ times the employee’s                                   a. Pay 2 ½ times the
  regular rate will be paid for hours                                 employee’s regular rate
  worked.                                                             8 hours plus 1½
                                                              times the regular rate for
                                                                      four hours


   b. Straight time pay for 8 hours for                               b. Straight time pay for 8
   scheduled off holidays.                                            hours for scheduled off
                                                                      holidays.

   c. Pay 2 ½ times the employee’s                                    c. Pay 2 ½ times the
   regular rate will be paid for overtime                             employee’s regular rate
   hours worked.                                                      will be paid for hours
                                                                      worked over and above
                                                                      the 12 hours scheduled.

   13. Shift Differential                                             13. Shift Differential

   $0.35 for 4-12 Shift                                               $0.70 for Night Shift
   $0.45 for 12-8 Shift

   14. Scheduled Off-Day Pay                                          14.   Scheduled Overtime
   Pay
   Overtime pay for 8 hours of work                                 Pay for 8 additional hours
   on one scheduled off day per month.                              at 1 ½ times the regular
                                                                    rate for Week #1 only
                                                              when all 40 hours of
                                                                    straight time have been
                                                                    worked.


  E. Shift Coverage

   1.    Chemical Operators will be considered “On Call” during certain off days according to the
         12 hour shift schedule proposed.


                                                 40
Case 3:19-cv-00109-JHM-CHL Document 1-5 Filed 02/14/19 Page 42 of 73 PageID #: 180




    2.   Chemical Operators who are “On Call” will be required to be available by telephone
         during the two hour period (4AM to 6AM) from prior to the day work shift and during the
         two hour period (4PM to 6PM) prior to the evening shift. Chemical Operators who are
         “On Call” for a given calendar day are responsible for being available by telephone during
         both two hour periods and if needed, are responsible for covering either the day work or
         evening shifts which start on that calendar day. The only exception to this is when two
         operators are “On Call” for the same day due to shift transition restrictions and the 16
         hour maximum rule. In these cases, one operator is “On Call” for the day work shift,
         while another is “On Call” for the evening shift. This is all predefined by the proposed 12
         hour shift schedule.

    3.   If an “On Call” Operator is called during one of the two hour periods outlined above, the
          Operator is responsible for covering the next 12 hour shift. If an “On Call” Operator is
          called within the first 30 minutes of the 2-hour period outlined above, then the “On Call”
          Operator will be expected to report on time for the assigned job. If an “On Call” Operator
          is called after the first 30 minutes of the 2-hour period outlined above, a maximum grace
          period of 2 hours will be allowed for the “On Call” Operator to report to work and still be
          considered on time. Under the Collective Bargaining Agreement, Local 72 is charged
          with the responsibility of covering all Local 72 jobs. The Company reserves the right to
          cancel the 12 hour shift if Local 72 cannot cover the available jobs. If Local 72D cannot
          cover the available jobs due to an extended Leave of Absence or vacancies created by
          staffing issues, then the Company agrees to meet with Local 72D to discuss alternative
          staffing strategies during the extended Leave of Absence.

    4.   Chemical Operators on a 12 hour shift can only be forced over an additional 4 hours for
         a total of 16 work hours. The same Chemical Operator cannot be forced over two
         consecutive days in a row.

    5.   Operators may trade “On Call” shifts. “On Call” shift trades must be signed off by “both”
         employees involved in the trade BEFORE being approved by an area foreman. Any
         trade must be approved by the area foreman in advance of the first scheduled “On Call”
         shift. Any trade must not result in a violation of any other “On Call” rules. Full
         responsibility for an “On Call” shift lies with the operator that acquired that “On Call” shift
         via the trade. That operator no longer carries any responsibility for their originally
         scheduled “On Call” shift.

    6.   Operators may trade regular 12 hour shifts similar to the past 8 hour shift trade structure.
         Operators will be allowed to trade only “one” 12 hour shift during any two week pay
         period. The shift trade may not result in more hours scheduled than what is previously
         scheduled in the two week period for either of the two operators.

    7.   When called to report for an “On Call” shift, all “On Call” Operators are expected to report
         to work. If an “On Call” Operator is not reachable during the two hour periods outlined
         above or refuses to report to work or is tardy or leaves early, without reasonable cause,
         a 3-day suspension will be issued for the first offense. A second offense within a 12-
         month rolling period from the first offense will result in a 10-day suspension. Third
         offense within a 12-month rolling period will result in a 30 day suspension and final
         warning. An additional offense during the 12-month rolling period will result in
         termination. Employees should bear in mind they have the ability to trade days per this
         12-hour shift agreement to free days that may come into conflict with their on-call
         schedule.

                                                    41
Case 3:19-cv-00109-JHM-CHL Document 1-5 Filed 02/14/19 Page 43 of 73 PageID #: 181




    8.     While a Relief Operator is providing vacation relief, the schedule format may result in
           less than 40 hours per week of scheduled coverage. During these weeks, the Relief
           Operator will be given the option of scheduling additional hours in order to achieve 40
           total hours of straight time pay. These additional hours of work will be considered extra
           manpower and will not result in loss of work otherwise available to Local 72D.

    9.    When relieving Week #1 (four consecutive day shifts) of a 12 hour shift job, Relief
          Operators will be eligible to receive the additional 8 hours of 1 ½ times the regular rate
          of pay for that week per the 12 hour shift pay structure. Aside from cases where
          additional straight time hours are scheduled in order to result in 40 total hours of
          scheduled straight time pay, any hours worked over and above the scheduled vacation
          relief hours will be paid per contractual overtime rules.

    10. Relief Operators will continue to follow overtime rules for the 7-day, 8 hour swing
        schedule when covering a job that follows that shift structure.

    11. All “On Call” Operators (Relief and Chemical) who are called in as a last resort and work
        an “On Call” shift will receive an hourly “On Call” Premium rate equivalent to 2 times their
        current rate of pay for all hours worked. For Junior Chemical Operators on wage
        progression rate, “On Call” Premium pay will be calculated as 2 times their wage
        progression rate.

  F. Funeral Leave

   Pay at regular rate for regularly scheduled hours (12), if any, to a maximum of 24 hours or two
   regularly scheduled work days. 12 additional hours will be made available as “Funeral Leave”
   and will be considered as an excused absence, but will not be paid as current Collective
   Bargaining Agreement only allows 24 hours of paid time.

  G. Jury Duty

   Same as current contract.

  H. Military Training

   Same as current contract.

  I. Vacation

  1.     Vacation will be consumed in 12 hour increments.

                           Eligibility – Service   =     Vacation Hours

                           1 < 5 Years             =      80 Hours
                           5 < 15 Years            =     120 Hours
                           15 < 20 Years           =     160 Hours
                           20 < 25 Years           =     200 Hours
                           25 or more Years        =     240 Hours

  2.     All Chemical Operators will be required to consume 40 hours of vacation during the annual

                                                   42
Case 3:19-cv-00109-JHM-CHL Document 1-5 Filed 02/14/19 Page 44 of 73 PageID #: 182




  shutdown week, regardless of whether they are regularly scheduled for 36 hours or 48 hours of
  work during the shutdown week.

  3. Chemical Operators will be required to consume 40 hours of vacation during their regularly
  scheduled vacation, regardless of whether they are regularly scheduled for 36 hours or 48 hours
  of work during the vacation week.

  4. Bank Days will be considered to be 12 hour increments. Therefore, one standard Bank
  Day will consume 12 hours of vacation. Each operator will be allowed to schedule one 4-hour
  “Bank Day” during the year to use up the remaining Bank Day time. This 4-hour “Bank Day”
  must be scheduled at the beginning of a 12 hour shift in order to ensure coverage. Operators
  whose seniority allows for 10 bank days will most likely result in 8 hours of remaining vacation.
  Operators will have to schedule “two” 4-hour Bank Days to consume their remaining amount of
  vacation.

  5. For the 12 hour shift structure, two Bank Days can be issued per department per day. This
  applies to both standard 12-hour Bank Days, as well as the allowed 4-hour Bank Day. In cases
  where two Bank Days are taken in the same department on the same day, they must occur in
  different jobs within the department as described in Section B-1 of this proposal. For
  departments that contain both the 12-hour shift structure and the 7 day, 8 hour swing shift
  structure, a maximum of two Bank Days will be allowed for the department per day. This can
  include two Bank Days within the 12-hour shift structure or one Bank Day in each of the 12-hour
  shift structure and the 7 day, 8 hour swing shift structure.

  6. Coverage for all overtime will be addressed in the following manner in all departments
  except lab. The overtime list will be called per the overtime rules first. If coverage cannot be
  obtained for the overtime, then the operator “On Call” will be responsible for covering the
  overtime. If coverage cannot be obtained for 4-hour Bank Days, the operator currently on shift
  will be forced over an additional 4 hours.

  7. Regarding overtime in the lab, the lab personnel agree to cover any and all overtime by
  utilizing the overtime list, with the “On Call” status being waived.

  8. When an absence is created by an individual leaving a shift early then the absence of less
  than a full day/shift must be covered by voluntary overtime only. The “On Call” operator will not
  be responsible for any overtime when not called within their two hour window.

  9. Operators scheduled for “On Call” coverage are not eligible for any overtime except safety
  meetings on their scheduled day of “On Call” and will not be allowed to cover any overtime
  made available.

  10. Any operator who does not want to be charged overtime hours when scheduled for “On
  Call” should provide a secondary “On Call” number that will be utilized only for “On Call” overtime
  and will be added to the Overtime Database.

  11. Notification of the “On Call” operator shall be made by either Zeon Management or the
  Local 72 personnel in the department calling overtime.




                                                   43
Case 3:19-cv-00109-JHM-CHL Document 1-5 Filed 02/14/19 Page 45 of 73 PageID #: 183




  J. Summary

    It is the intentions of the Company and Local 72D that the 12 hour shift rotation will allow
    eligible Chemical Operators in the KY Plant to have a better quality of life. This aspect should
    aid in a reduction of absenteeism and forced overtime as Chemical Operators will more fully
    be able to fulfill their job requirements and require less “Personal Business Days”. Both parties
    are of the understanding that this Shift Proposal can in no way provide the answers for every
    problem that might arise. Therefore, both parties will address these issues as they develop
    and will work jointly to resolve any issue to the satisfaction of both parties.




                                                   44
Case 3:19-cv-00109-JHM-CHL Document 1-5 Filed 02/14/19 Page 46 of 73 PageID #: 184




                                        45
Case 3:19-cv-00109-JHM-CHL Document 1-5 Filed 02/14/19 Page 47 of 73 PageID #: 185




                                       46
                                       46
Case 3:19-cv-00109-JHM-CHL Document 1-5 Filed 02/14/19 Page 48 of 73 PageID #: 186




  Drug and Alcohol Policy

  The health and safety of our employees is a serious concern to Zeon Chemicals. Zeon
  Chemicals is committed to protecting the safety, health and well-being of its employees and all
  people who come into contact with its workplaces and property. The unauthorized use of
  controlled substances and illegal drugs by employees threatens their, and their fellow
  employees', personal health and safety. In addition, the use of these substances may increase
  the risk of on-the-job accidents, which may adversely affect our employees, our property, and
  our community.

  It is our policy, as well as our legal obligation, to strictly maintain and enforce this policy. All
  employees will receive a copy of the Company's policy against substance abuse and will be
  required to sign and date a form saying they have read, understood, and received a copy of the
  policy.


  1.     PURPOSE:
  1.1    To protect the health and safety of Zeon Chemicals employees, as well as Corporation
         property and operations by controlling substance abuse and to establish and outline a
         system for conducting drug and alcohol testing. The purpose of random drug testing is
         to ensure a safe, healthful and productive working environment by maintaining a drug-
         free and alcohol-free workplace in compliance with all state and federal laws.

  2.     SCOPE:
  2.1    This policy applies to all Zeon Chemicals L.P. employees.

  3.     DEFINITIONS:
  3.1    corporation property – Buildings, facilities, vehicles or land owned, occupied, leased or
         operated by Zeon Chemicals L.P., and any surrounding grounds or parking lots.

  3.2    unauthorized drugs – Any drug that cannot be obtained legally or has been illegally
         obtained, including prescription drugs obtained without a prescription, over-the-counter
         drugs that are not used as instructed, and drugs represented to be illegal.

  3.3    authorized drugs – Prescription drugs that are used as prescribed by a medical
         professional or over-the-counter drugs that are used as intended by the manufacturer.

  3.4    under the influence – Affected by drugs at or in excess of cut-off levels determined by
         the Department of Health & Human Services or alcohol at a level of two one-hundredths
         of one percent (0.02) or more by weight. Determinations may be based upon urinalysis,
         breath analysis or other scientifically valid tests.

  4.     POLICY:
  4.1    The use or abuse of any substance that adversely affects health, safety, the
         environment, or job performance is a violation of Company policy. Therefore, the use,
         possession, sale, purchase or transfer of alcohol, inhalants or unauthorized drugs by
         employees or contract personnel while on the job or on Company property is prohibited.
         Reporting to work or working while under the influence of alcohol, inhalants or


                                                   47
Case 3:19-cv-00109-JHM-CHL Document 1-5 Filed 02/14/19 Page 49 of 73 PageID #: 187




        unauthorized drugs at or in excess of cut-off levels determined by the Department of
        Health & Human Services is a violation of this policy. Reporting to work or working while
        under the influence of an authorized drug is prohibited if an employee’s use of the
        authorized drug poses a threat to the safety of the employee, co-workers or the public,
        or if the employee’s job performance is affected by the authorized drug.

  4.2   The sale, purchase or transfer of a legally prescribed drug while on Company property is
        prohibited. In addition, the use of an authorized drug in a manner other than intended or
        the use of an authorized drug by someone other than the person for whom the
        prescription was written is also prohibited.

  4.3   To the extent permitted by federal, state and local law, there are six types of testing
        which may be required: pre-employment, post-accident, reasonable cause, post
        rehabilitation, return to work and random drug testing. Refusal to consent to a required
        test shall constitute a violation of this policy.

  4.4   Reasonable cause may be, but is not limited to, a decline in an employee's job
        performance, the presence of erratic behavior, involvement in a workplace incident or
        circumstances, which reasonably suggest drug or excessive alcohol use on the part of
        the employee.

  4.5   There may arise occasions where certain employees are engaged in entertaining
        customers or participating in business events or business meetings off Zeon property
        where alcohol is being served. Alcohol may not be served on Zeon property. It is the
        responsibility of Zeon employees attending such events to moderate their intake of
        alcohol and to behave in a socially acceptable manner. An employee charged with or
        arrested for public intoxication and/or driving under the influence following such events
        will be considered in violation of this policy and subject to severe disciplinary action up to
        and including termination of employment for the first offense. An employee charged with
        or arrested for such a violation shall notify the Company immediately. Regardless of any
        criminal charge or arrest, if the employee’s behavior on such occasions is deemed by
        management to have adversely affected client or community relations, or to have caused
        the Company embarrassment, then the employee may also be subject to severe
        disciplinary action up to and including termination of employment.

  4.6   Discipline for any violation of this policy will be severe, likely resulting in termination for
        the first violation. The illegal use, sale, manufacture, distribution or possession of
        narcotic drugs, controlled substances, inhalants, drug paraphernalia, or alcohol on-the-
        job or on Zeon property is a dischargeable offense. In addition, any violation of this
        policy can, and will be a dischargeable offense.

  4.7   If an employee admits he has a substance abuse problem, he may request a leave of
        absence from work for treatment. Such request will not be accepted by the employer
        should the request be made during an investigation for reasonable suspicion, post-
        accident / incident or during a random testing event. An employee’s return to work will be
        conditioned upon the employee signing and adhering to a Return To Work Agreement
        between the employee and Zeon. The Return to Work Agreement will include, but is not
        limited to, the employee’s ongoing participation in an out-patient substance abuse
        treatment program, and unannounced periodic substance abuse testing for two years
        and the releasing of information to Zeon pertaining to the progress of the employee.
        Under all circumstances, it will be at the sole discretion of Zeon to determine if and when

                                                   48
Case 3:19-cv-00109-JHM-CHL Document 1-5 Filed 02/14/19 Page 50 of 73 PageID #: 188




         an employee will be allowed to return to work. The failure to comply with any portion of
         the Return to Work Agreement will result in immediate termination of employment.

  4.8    Each year a minimum of 10% of the employee population will be randomly selected by a
         3rd party (external) organization to submit to a drug and/or alcohol test. The external
         administrator shall randomly select employees to be tested and shall ensure that the
         selection process is random and confidential.

  4.9    The employee and his/her supervisor will be notified a maximum of two hours before the
         test. Submitting to a random drug and/or alcohol test is a condition of employment.

  4.10   Refusal, switching, adulterating, or otherwise tampering in any way with any sample
         used to test for the presence of illegal drugs or alcohol is a violation of Company Policy.
         Refusal to test, adulteration or attempted adulteration, substitution of a sample,
         inadequate sample without medical justification, or admission in the face of testing or
         discipline will be considered the same as a positive drug test. Tests which result in a
         negative but dilute finding, or are otherwise inadequate, will be subject to retest. Urine
         specimens will be tested for temperature within range, specific gravity, PH, nitrites and
         creatine.

  4.11   Some of the drugs which are considered illegal or controlled under federal, state or local
         laws include, but are not limited to, marijuana, hashish, heroin, cocaine, hallucinogens,
         and depressants and stimulants not prescribed for current personal treatment by a
         physician

  4.12   Drug panels and threshold levels for drug testing will NOT be determined by Zeon
         Chemicals L.P., but by the Department of Health and Human Services as interpreted by
         the 3rd party administrator of the program and may change as appropriate. The
         threshold levels in place as of 10/2010 are as follows:

                Threshold Levels effective 1/1/2016
                (ng/ml)

                Drug                         Screening Cutoff                 Confirm Positive

                Cocaine Metabolites               300 ng/ml                   100 ng/ml
                Amphetamines (Class)              1000 ng/ml                  250 ng/ml
                Phencyclidine                      25 ng/ml                    15 ng/ml
                Marijuana Metabolite (THC)        50 ng/ml                     15 ng/ml
                Opiates                           2000 ng/ml                  2000 ng/ml

                Alcohol (BAC)**                 .02
                ** Breath Alcohol Concentration of grams of alcohol per 210 liters of breath.



  4.13   If a positive result is received, the employee may request to have the sample retested.
         A retest is an additional test of the sample that tested with a positive result and does not
         mean a new specimen collection. This retest will need to be done by a laboratory
         approved by the US Department of Health and Human Services. The employee must


                                                  49
Case 3:19-cv-00109-JHM-CHL Document 1-5 Filed 02/14/19 Page 51 of 73 PageID #: 189




         request a retest within 24 hours of a declared positive test. Employees requesting a
         retest will have to pay in advance for this additional test.

          If a positive (Breath Alcohol reading over .02) test for alcohol is received, the employee
         may request a confirmation blood test be conducted within 15 minutes of the initial BAT
         reading. The MRO will, if necessary, make a final determination of alcohol concentration
         based on all of the criteria and testing results. As the results of the confirmation blood
         test will not be immediately available, the employee will be suspended until the results
         are known. Zeon will arrange transportation home for the subject employee as an
         unsafe condition may occur if the employee attempts to drive.

  4.14   If a positive result is received for a controlled substance that is not an illegal drug, a
         review will be made by the MRO. The employee must then present a valid prescription
         prescribed for the employee to not be in violation of this policy. The MRO will, if
         necessary, make a determination as to what constitutes a “valid prescription.”

  4.15   The employees selected and the results of the test will be confidential and shall be
         disclosed on a need to know basis only.

  4.16   All potential new hires will have drug testing as part of their routine pre-placement
         physical examination. If the drug screen is positive, the employment offer will be
         withdrawn, and the individual will not be eligible for employment consideration for one
         year.

  4.17   Zeon personnel may search an employee’s personal property (including but not limited
         to storage in a locker, lunch box, and clothing).

  4.18   Visitors, contractors and sub-contractors are subject to certain provisions of this policy.

  5.     RESPONSIBILITY:
  5.1    The Human Resources Manager shall evaluate periodically whether the number of
         employees tested and the frequency with which those tests are administered satisfy
         Zeon’s duty to achieve a drug-free work force.

  5.2    A supervisor or Human Resources representative should be contacted in any
         circumstances in which a Zeon employee believes testing is warranted.

  5.3    The Vice-President, Human Resources is responsible for the administration of this
         Policy. All supervisory and management personnel are responsible for the
         implementation of and adherence to this Policy. In addition, it is every employee’s
         responsibility to comply with the provision of the Policy.

  6.     REFERENCES:
  6.1    If additional clarification is required, contact the local Human Resource representative or
         the Vice-President, Human Resources. Exception to this policy must be approved, in
         writing, by the Vice-President, Human Resources.




                                                  50
Case 3:19-cv-00109-JHM-CHL Document 1-5 Filed 02/14/19 Page 52 of 73 PageID #: 190




  Zeon Chemicals Kentucky Plant Attendance Control Policy

  Excellent attendance is an expectation of all employees of Zeon Chemicals L.P. Daily
  attendance is especially important for hourly employees who perform continuous-run
  responsibilities in a 24 hour per day, 7 day per week chemical operation. Employees have a
  responsibility to their internal and external customers and coworkers who have the expectation
  of on-time, quality product inventory, shipping and delivery.

  Supervision will monitor the attendance of employees in the respective departments.
  Consideration will be given to the frequency of absence and the reason for absence. All
  communication regarding the need to be away from work should be made in a timely fashion
  and to the appropriate level of supervision specified in an employee’s work group. “No report”
  absenteeism is completely unacceptable except in the most extreme circumstances and will be
  dealt with accordingly.

  Punctual, regular and full shift attendance is absolutely essential in achieving efficient and quality
  production operations and in avoiding unnecessary hardship on those employees who report and
  work. This attendance policy is established to encourage employees to correct unsatisfactory
  attendance and to provide consistency in the handling of problems relating to absences.

  Zeon will follow a point system to combine the tracking of absences, tardiness and the leaving
  of shifts early. This policy details how absences and tardiness and leaving the shift early are
  accounted for and applied.

  DEFINITIONS

  Tardy is defined as clocking into the time recording system 1 minute or later after the start of a
  scheduled shift. All employees are expected to be in their work area or station by the start of
  their respective shifts. An individual will be considered tardy if he/she is not in the work area at
  the start of the shift.

  If an employee is tardy more than 1 hour past his regular start time and has not made other
  arrangements with the shift supervisor, the employee will be counted as a no call/no show and
  will have 3 points assessed.

  Leave Early occurs if an employee leaves the site prior to the end of his scheduled shift. An
  employee who leaves early will be paid for clock hours worked and will be charged points for
  leaving early. If the employee receives permission from his/her direct supervisor to leave as
  EXCUSED, no points will be assessed.

  An absence occurs when an employee does not report to work for a scheduled shift. Vacation
  days, funeral leave, jury duty, military leave, approved bank days, union business, and days
  approved and designated as Family Medical Leave shall not be assigned points. An absence of
  1-7 consecutive days due to the same illness or injury will be counted as one occurrence for the
  purpose of assigning points IF a physician’s note is presented immediately upon return of the
  employee dated contemporaneously with the missed days. Delayed notes will not be accepted
  as excused. All other absences will be counted as individual occurrences, even if absences are
  consecutive.




                                                   51
Case 3:19-cv-00109-JHM-CHL Document 1-5 Filed 02/14/19 Page 53 of 73 PageID #: 191




  A no call/no show is a serious matter and is defined as not reporting to work and not calling to
  report the absence prior to 30 minutes following the start of the shift.

  Saturday absence (For Maintenance Employees Only) – employees who accept voluntary
  Saturday overtime then fail to fulfill their commitment to the Saturday overtime without an
  approved excuse by the Supervisor will be assessed 1 point for 3 occurrences.

  DUTY TO NOTIFY (CALL-IN)

  In all absentee cases, it is the duty of the employee to notify Zeon Chemicals that they are not
  available to work their prescribed shift. The employee her/himself (friends and or relatives will
  not be accepted –other than spouse) must call in and talk to a shift supervisor. (Call-ins from
  other individuals would be appropriate only in an emergency situation). Calls should be made to
  the supervisors’ cell phone to insure the supervisor is contacted and is aware of the impending
  absence. If the employee is unable to reach the supervisor on the cell number, a message
  should be left on the poly supervisor’s voice mail; however, it is incumbent upon the employee
  to ensure that a supervisor is aware of a pending absence.

  SPECIAL SERIOUS ABSENCES - NO CALL/NO SHOW:

  Not reporting to work and not calling to report the absence within 30 minutes following the start of
  the shift is a no call/no show and is a serious matter. The first instance of a no call/no show will
  result in a 3 point assessment. Any no call/no show lasting three consecutive work days is
  considered job abandonment and will result in immediate termination of employment. A doctor’s
  note cannot be utilized to alleviate the no-call, no show provision, unless for extraordinary
  circumstances approved by the HR Manager or unless current FMLA rules dictate otherwise.

  Management may consider extenuating circumstances when determining discipline for a no
  call/no show (for instance, if the employee is in a serious accident and is hospitalized) and the
  Company reserves the right to exercise discretion in such cases.

  FAMILY AND MEDICAL LEAVE ACT

  Absences due to illnesses or injuries which qualify under the Family and Medical Leave Act
  (FMLA) will not be counted against an employee’s attendance record for the purpose of
  accruing points. Medical certification documentation within the guidelines of the FMLA and
  Zeon FML Policy will be required in these instances.

  THE POINT SYSTEM

  Points will be assigned to the attendance issues as follows:

         Absence will be charged with 2 points.
         Absence with a dated doctor’s certification presented on date of return will be charged 1
         point.
         Tardy will be charged with 1 point
         Leaving shift early will be charged with 1 point
         No call/no show is 3 points



                                                  52
Case 3:19-cv-00109-JHM-CHL Document 1-5 Filed 02/14/19 Page 54 of 73 PageID #: 192




  Points will be tracked on a rolling 12 month calendar. Step discipline will be implemented when
  accrued points reach pre-determined levels. Occurrences expire twelve months from the date
  of the incident and the points are deducted. Employees will be allowed 1 visit (documented by
  a written medical certification) per rolling 12 months to a physician of their choice without being
  assessed points. If an employee has no unexcused absences in a rolling quarter, the employee
  will be allowed to have ½ point deducted from their point total. A maximum credit of four points
  can be banked at any one time.

  STEP ONE

  The accrual of 6 points in any twelve-month period will be the basis for a coaching discussion
  (verbal warning) between the employee and his/her direct supervisor. The purpose of the
  coaching session is to make the employee aware that he/she has been absent or tardy
  frequently enough to draw attention and to be certain that the employee understands this policy
  and the consequences of the violation. The coaching session will be documented to the
  employee’s personnel file.

  STEP TWO

  The accrual of 8 points in the same twelve-month period will trigger a written warning putting the
  employee on formal notice of violation as mentioned above.

  STEP THREE

  The accrual of 10 points in the same twelve-month period is cause for a final written warning
  with a one-day suspension (without pay). This is considered the final warning step in the
  disciplinary process regarding attendance and punctuality.

  The Company, may, at its discretion, impose a 30 day suspension as a final step in the
  disciplinary process for employees with 20 or more years of service in an effort to impress upon
  the employee the gravity and severity of the situation.

  STEP FOUR (FINAL)

  The accrual of 12 points in the same twelve-month period is cause for termination of
  employment.

  PROCEDURES

  STEP DISCIPLINE – UNSCHEDULED ABSENCES, TARDIES OR LEAVE EARLIES IN A
  ROLLING TWELVE -MONTH PERIOD




                                                  53
Case 3:19-cv-00109-JHM-CHL Document 1-5 Filed 02/14/19 Page 55 of 73 PageID #: 193




   6 points                                         VERBAL WARNING DOCUMENTED TO
                                                    FILE
   8 points                                         WRITTEN WARNING TO FILE
   10 points                                        FINAL WRITTEN WARNING WITH ONE-
                                                    DAY SUSPENSION
   12 points                                        TERMINATION OF EMPLOYMENT



         Tobacco Free Workplace Policy

         Purpose:

  1.1    Because we recognize tobacco use is hazardous to the health of our employees, it is the policy of
         Zeon Chemicals L.P. to provide and enforce a 100% tobacco-free workplace.

  2.     Scope:

  2.1    This policy applies to all Zeon Chemicals L.P. employees, contractors, and visitors.

  3.     Policy:

  3.1    To protect the health and well-being of all employees, Zeon Chemicals L. P. is 100% tobacco-
         free, effective July 4, 2010. Tobacco use is strictly prohibited within our facilities, company
         vehicles, and on the property of Zeon, including parking lots. This includes all products such as
         cigarettes, cigars, pipes, smokeless tobacco, etc. With the exception of within your vehicle,
         tobacco products are not allowed on Zeon property.

  3.2    While on company time, no one will be allowed to leave Zeon property to use tobacco. Personnel
         on site shall not stand along the property lines or entrances and use tobacco at any time. These
         provisions apply to all persons who enter Zeon property.

  3.3    Employees who use tobacco and would like support in quitting are invited to participate in
         tobacco cessation programs and other tobacco cessation benefits offered by Zeon.

  3.4    Persons found to have violated this policy will be subject to disciplinary action(s) in the same
         manner and magnitude as violation of other Zeon policies.

  4.     Responsibility:

  4.1    Zeon requests the thoughtfulness, consideration, and cooperation of our tobacco users and non-
         tobacco users. All employees share in the responsibility for adhering to and enforcing the policy.

  5.     References:

  5.1    If additional clarification is required, contact the local Human Resource Manager or the VP
         Human Resources.




                                                      54
Case 3:19-cv-00109-JHM-CHL Document 1-5 Filed 02/14/19 Page 56 of 73 PageID #: 194




           Zeon Anti-Trust Policy


           PURPOSE:
  1.1         Company policy requires full compliance with the letter and spirit of all antitrust laws.
  2.       SCOPE:
  2.1         This policy applies to all employees. You are responsible for your own actions and also for
              the actions of employees you supervise.
  3.       ANTITRUST LAWS - AN OVERVIEW:
  3.1         Antitrust laws are designed to preserve and foster fair and honest competition within the free
              enterprise system. To accomplish this goal, the language of these laws is deliberately broad,
              prohibiting such activities as “unfair methods of competition” and agreements “in restraint of
              trade.” Such language gives enforcement agencies the right to examine many different
              business activities to judge their effect on competition.
  3.2         Penalties for antitrust violations are severe for the Company and individuals. Employees who
              violate this policy could be subject to criminal prosecution and will be subject to disciplinary
              action up to and including termination of employment.
  4.       POLICY:
  4.1         Practices Zeon Employees Should Not Participate in
  4.1.1           Do not discuss prices, markets or customers with competitors ever.
  4.1.2           Do not agree with competitors to restrict or increase levels of production.
  4.1.3           Do not divide customers, markets or territories with competitors.
  4.1.4           Do not require a customer to buy products from Zeon as a condition of Zeon purchasing
                  products from such customer.
  4.1.5           Do not agree with competitors to boycott suppliers or customers.
  4.1.6           Do not offer a customer prices or terms more favorable than those offered competing
                  customers unless justified by demonstrable cost savings, the need to meet a competitive
                  price or changed market conditions lead to a reasonable conclusion that the bid
                  submitted is necessary in order to be competitive.
  4.1.7           Do not use one product as leverage to force or induce a customer to purchase another
                  product.
  4.1.8           Do not forget federal antitrust laws apply to activities engaged in overseas if they affect
                  United States commerce.
  4.1.9           Do not prepare documents or make presentations without considering the antitrust
                  implications.
  4.1.10          Do not cover up any wrongdoing, but report it promptly to the President/CEO, the CFO
                  or, if necessary, to Zeon’s legal counsel.
  4.2         Professional Trade Associations and Contact with Competitors
  4.2.1           Zeon employees should conscientiously avoid formal and informal contact with
                  competitors, whether social or business. Should a competitor attempt to engage you,
                  terminate the contact immediately; diplomacy is not required. Should you find yourself in
                  group settings, for example trade or industry association meetings, where competitors
                  are present, you must avoid direct contact; in such settings where competitors are

                                                       55
Case 3:19-cv-00109-JHM-CHL Document 1-5 Filed 02/14/19 Page 57 of 73 PageID #: 195




                present and unavoidable, should conversations touch on customers, markets or pricing
                you must immediately excuse yourself and do so in a manner that other non-competitors
                in the setting will recall your departure. Such instances must be immediately reported to
                Zeon's CFO or President/CEO. Should direct contact with competitors be necessary for
                lawful and legitimate business purposes, prior written approval for such contact must be
                obtained from Zeon's CFO or President/CEO and a written report of such contact be
                provided to both the CFO and President/CEO promptly following such contact.
  4.3       Prices
  4.3.1         All prices for Zeon’s products are established in accordance with Zeon’s regularly
                published price list, which list is available from the Pricing Administrator. Departures from
                the list prices must be established by the Request For Pricing system and set in a
                manner consistent with this antitrust policy.
  4.4       Exclusive Dealings and Customer Restrictions
  4.4.1         Prior approval must be obtained from Zeon’s CFO or President/CEO, with the advice of
                legal counsel, prior to entering into any exclusive selling or dealing agreement or any
                agreement which contains territorial and customer restrictions.
  5.      TRAINING PROGRAMS:
  5.1       All employees are required to review this Antitrust Policy at the time of hire and to sign an
            antitrust compliance statement indicating such employee understands this policy. Employees
            will be required to re-sign the signature sheet every third year.
  5.2       Zeon is committed to periodic antitrust training programs, the scope and intended audience to
            be determined by Zeon in its sole discretion.
  5.3       Upon completion of each training program, each employee is required to execute an updated
            antitrust compliance statement indicating that such employee has attended training on
            antitrust matters and acknowledges their continuing understanding of such policy.
  6.      PROCEDURES
  6.1           Management is committed to make every effort to maintain a work environment where
                employees can openly discuss antitrust issues that may arise.
  6.2           If you have any questions regarding the antitrust policy or discover any violations of this
                policy, you should always go to your supervisor or to a member of upper level
                management, including the President/CEO and the CFO.
  6.3           There will be no retaliation for reporting antitrust concerns or issues provided such
                employee promptly reports such issues and concerns. Failure to report issues or
                concerns will be deemed to be a violation of this policy.
  6.4           Management is committed to taking appropriate reporting and corrective action.
  7.      REFERENCES:
  7.1       If additional clarification is required, please contact your supervisor or a member of upper
            level management, including the President/CEO or CFO.




                                                     56
Case 3:19-cv-00109-JHM-CHL Document 1-5 Filed 02/14/19 Page 58 of 73 PageID #: 196




  Medical Testing and Workplace Training Policy


  PURPOSE
  To provide and preserve a safe work place for all employees. The Medical Testing and Work Place Training
  Programs are fundamental elements in protecting the health and safety of each employee.


  SCOPE:
  This standard applies to the manufacturing and support areas at the Zeon Chemicals L.P. - Kentucky Plant.


  POLICY:
  Company policy requires all employees who work with a toxic substance or other designated materials to
  be trained in work practices and procedures as set forth in applicable Occupational Safety and Health
  Administration (OSHA), Environmental Protection Agency (EPA), or other federal, state or local statute, or
  regulation and/or company policy. Efforts will be made to make employees aware of the potential hazards
  that may exist in the work place.
  Company policy requires employees, with certain job functions, to participate in medical surveillance to
  monitor the employees' exposure to toxic substances or other designated materials. The purpose of the
  surveillance is to certify an employee's acceptability for work in a given job and to try to make an early
  detection of any illness that may have resulted from such exposure.
  Results of these physical examinations, or other medical data, will be maintained as confidential and will
  be made available only to the employee and the Zeon medical representatives. Upon written request from
  the employee, the results of these examinations and other medical data will be forwarded to the employee's
  personal physician.
  Employee medical and exposure records, including monitoring results, medical consultations, medical
  examinations, and written opinions are maintained for active employees throughout their employment and
  are retained for thirty (30) years following employment per 29 CFR 1910.20.


  RESPONSIBILITY:
  In compliance with these policies, employees are required to participate in the Zeon Chemicals' Medical
  and Training Programs on an ongoing basis in order to qualify for and continue to work in the above
  referenced jobs. The Training Specialists, Safety Supervisor, and Contract Occupational Nurse will be
  responsible for the programs.
  The Company will determine the requirements for specific job assignments and provide training and testing.
  An outline will be prepared for each training course and attendance records kept. Training participants will
  be tested on course content. Course outlines, attendance records, and test results will be maintained by
  the Company.
  See SOP-0037 - Training Matrix-SAZ-7 – for list of qualifying job titles




                                                             57
Case 3:19-cv-00109-JHM-CHL Document 1-5 Filed 02/14/19 Page 59 of 73 PageID #: 197




      EMPLOYEE ACKNOWLEDGEMENT                                               ZEON
 ZC‐414 Confidentiality
 SOP‐0094

      I, _______________________, have received, read, and understand the “Confidentiality Policy.”
      I recognize that Zeon Chemicals L.P., and its affiliates (defined as any person or entity controlled
      by, controlling, or under common control with Zeon Chemicals L.P.) (collectively “Zeon”) have
      developed and use in its business commercially valuable technical and non‐technical information,
      that preservation of such information is vital to the success of Zeon, and that through many
      activities I may contribute to such information from time to time during my employment. I further
      understand that in order for Zeon to protect its interests in such information it must either hold
      such information secret or confidential or obtain a patent on the process or the product.
      In view of the above and in consideration of my employment, I agree as follows:
      1. Unless I first obtain Zeon's prior written consent, while in the employ of Zeon and after my
      resignation or other termination of employment, regardless of the reason for termination, I agree
      not to disclose or use any secret or confidential information (including matters of a technical
      nature, such as “know‐how”, formulas, secret processes or machines, inventions, and research
      products, and matters of a business nature, such as information about costs, profits, markets,
      sales, lists of customers, and any other information of a similar nature, to the extent not available
      to the public) of Zeon about which I learn during my employment, whether or not developed by
      me, except as required in my duties to Zeon.
      2. I agree to execute all necessary papers and provide proper assistance during and subsequent
      to my employment, to enable Zeon to obtain for itself or its nominee, patents, copyrights, or other
      legal protection for any invention or innovation and to make and maintain for Zeon adequate and
      current written records of all inventions or innovation in which I may participate during my
      employment with Zeon.
      3. I agree to disclose promptly to Zeon, or its nominee, any and all inventions (including new
      contributions, improvements, ideas, or discoveries, whether patentable or not) conceived or
      made by me, alone or jointly with others, during my employment and related to the business or
      activities of Zeon or any of its subsidiaries, and I hereby assign and agree to assign all my interest
      therein to Zeon or its nominee. Whenever requested to do so by Zeon, I shall execute any
      applications, assignments or other instruments which Zeon shall deem necessary to apply for and
      obtain Letters of Patent of the United States or any foreign country or otherwise protect Zeon’s
      interests therein. These obligations shall continue beyond the termination of my employment for
      any invention, discovery, or improvement conceived or made by me during the period of
      employment, and shall be binding upon my assigns, executors, administrators and other legal
      representatives.
      4. Upon termination of my employment, I agree to deliver promptly to Zeon all drawings,
      blueprints, manuals, letters, notes, notebooks, reports, files, documents, and all other materials
      of a secret or confidential nature relating to Zeon’s business and which are in my possession or
      under my control.


                                                       58
Case 3:19-cv-00109-JHM-CHL Document 1-5 Filed 02/14/19 Page 60 of 73 PageID #: 198




       I represent that, except as stated below, I have no prior agreements with or obligations to others
       with respect to confidentiality, ownership or use of innovations or proprietary information.
       Following are the only prior agreements to which I am a party with respect to confidentiality,
       ownership or use innovations or proprietary information:




  Employee Signature                                                                                   Date

                                         Please continue to page two
 ZC‐415 Conflict of Interest
 SOP‐0095

       I, _______________________, have received, read, and understand the “Conflict of Interest Policy”. At
       the present time, I have no financial interests nor am I engaged in any activities which conflict with the
       foregoing policy. I have had no such financial interest, nor have I participated in any such activities and, to
       the best of my knowledge and belief, same is true of all my close relatives. Further, I do not have close
       relatives employed by the Company whom I supervise directly or indirectly or to whom I process payments.
       (Initial either statement (A) or (B), but not both.)

  (A) The foregoing statement is true, without exception                                         (A)

  (B) The foregoing statement is true, except for the situations described in
      full detail in an accompanying letter                                                      (B)

       I understand that if, at any time hereafter, there is any change in my circumstances which would make the
       foregoing statement incorrect, I will make a full report describing such change to my supervisor and Human
       Resource representative.




  Employee Signature                                                                                   Date



       In addition, I, _______________________, have received, read, and understand the following
       four (4) policies:
 Name of Policy                                                                                         Initial
 ZC‐416 Antitrust
 SOP‐0096
 ZC‐508 Drug and Alcohol‐Substance Abuse Policy
 SOP‐0099
 ZC‐509 Tobacco‐Free Workplace Policy
 SOP‐0385


                                                            59
Case 3:19-cv-00109-JHM-CHL Document 1-5 Filed 02/14/19 Page 61 of 73 PageID #: 199




 ZI‐007 Corporate Communications Systems and Internet
 SOP‐0136




  Employee Signature                                              Date




  Supervisor/Human Resources Signature                            Date




                                                   60
Case 3:19-cv-00109-JHM-CHL Document 1-5 Filed 02/14/19 Page 62 of 73 PageID #: 200




  May 31,1988


  Mr. Robert H. Dickerson
  Vice-President
  Distillery Wine, and Allied Workers'
   International Union
  Local No. 72
  3125 Yorkshire Drive
  Bardstown, Kentucky 40004

  Dear Mr. Dickerson:

  1. In reference to Paragraph 43, the Company agrees to restore bidding rights to an employee
  who is disqualified because of inability to satisfactorily perform assigned duties in a Relief
  Operator or Operator assignment.

  2. During the course of 1988 negotiations, the parties discussed at length those rare examples of
  cases where simultaneous job movement resulted in a senior employee being placed in a lower
  paying job than a junior employee. This will confirm the Company's commitment to explore
  solutions to future cases on the merits of such cases, should they ever arise.

  The Company agrees to not have more than one reciprocating schedule change within a quarter
  except by mutual agreement. When a 7-day schedule has been converted to a 5-day schedule,
  and has been in place for more than one year, curtailment rights will be offered or the schedule
  will return to a 7-day schedule.

  Respectfully,


  W.G. Pop
  Manager Human Resources




                                                 61
Case 3:19-cv-00109-JHM-CHL Document 1-5 Filed 02/14/19 Page 63 of 73 PageID #: 201




  May 31,1988

  Mr. Hiram Gibson, Jr.,
  President
  Distillery Wine and Allied Workers Local Union
  Number 72
  Louisville, Kentucky 40217

  Dear Mr. Gibson:

  During a joint Company-Union Executive Board meeting held on September 20, the parties
  discussed at length grievances regarding employees' shift choice privileges and curtailment
  rights when a product line goes from a three-shift operation to a 28-day swing, four-shift operation
  and vice versa. From those discussions, three issues were clarified and agreed upon:

  1. When a product line goes from a three-shift operation to a 28-day swing, four-shift operation
  on a permanent basis, the employees affected may select their shift assignments on a seniority
  basis.

  2. When a product line goes from a 28-day swing, four-shift operation on a permanent basis, the
  employees affected may select their shift assignments on a seniority basis.

  Items 1 and 2 shift selections must be made prior to or within the first scheduled week of the new
  schedule. Management will accommodate employee requests as soon as reasonably possible.

  The Compnay agrees
  Respectfully yours,


  William G. Pop, Manager
  Employee Relations




                                                   62
Case 3:19-cv-00109-JHM-CHL Document 1-5 Filed 02/14/19 Page 64 of 73 PageID #: 202




  Local 72 Sideletter
  Re CPI

  This letter will serve to confirm the parties' understanding with respect to the question of inclusion
  of a Consumer Price Index-Based Wage Reopener ("Reopener") provision in the parties'
  1989-1991 collective bargaining agreement.

  It is agreed that during the course of the parties' discussions prior to the Employer's purchase of
  The B.F. Goodrich Company's ("BFG") "Hycar" operation, during which the Employer described
  the terms and conditions of employment that it would be willing to offer to BFG employees
  represented by the Union who accepted employment with the Employer, a misunderstanding
  developed with respect to whether the Employer's offer provided for the inclusion of the Reopener
  in the parties' contract.

  While the Employer's offer to the Union was a contract which would provide for, inter alia, the
  wage rates established in the collective bargaining agreement between the Union and BFG, i.e.
  an initial wage rate equal to that then in effect at BFG, and a wage increase on June 3, 1990,
  equal to the one provided for in the Union's agreement with BFG, with those wage rates to remain
  in effect for the remainder of the term of the contract, the Employer did not intend to suggest that
  its offer included the Reopener. At all times, it was the Employer's understanding and intention
  that its offer was a collective bargaining agreement with the Union that did not provide for such a
  Reopener and that the Union understood this. However, the Union representatives who
  participated in those negotiations understood the Employer's proposal to not only include the
  wage rates specified in the Union's contract with BFG, but the Reopener as well.

  As a result of their further discussions, the Union and the Employer now recognize and agree that
  there was an honest misunderstanding concerning this issue. The parties also recognize that
  based upon the rate of increase in the Consumer Price Index-Wages ("CPI-W") since June, 1988,
  that there is a significant likelihood that the CPI-W will not increase to 129.6 index points during
  the twenty-four month period prior to June 3,1990.

  Therefore, the parties agree to defer any further attempt to resolve this misunderstanding,
  pending the reporting of the CPI-W for the twenty-four month period prior to June 3, 1990. The
  parties agree that if the CPI-W rises to the level specified, they will meet and negotiate in good
  faith to resolve the question of inclusion of a Reopener, and that if the CPI-W does not reach
  129.6 index points, this question shall be considered moot. The Union hereby puts the Employer
  on notice that it will introduce the subject of a cost of living provision at the time of the next contract
  negotiations.

  DISTILLERY, WINE AND ALLIED WORKERS INTERNATIONAL UNION LOCAL NO. 72

  ZEON CHEMICALS KENTUCKY, INC.




                                                      63
Case 3:19-cv-00109-JHM-CHL Document 1-5 Filed 02/14/19 Page 65 of 73 PageID #: 203




  Local 72 Sideletter
  Re Day Jobs

  This letter will serve to confirm the parties' understanding with respect to the application of
  Paragraph 109 of the Collective Bargaining Agreement (the "Agreement").

  The Employer shall, not later than December 31,1990, establish a Stock Room and a day shift
  work assignment in that Stock Room. A Union official designated by the Union may request
  temporary assignment to that Stock Room day shift assignment. In the event that more than one
  Union official shall request such assignment, the Union shall designate the employee to be so
  assigned. At the conclusion of such a Union official's term of office in the Union, the employee
  then assigned to the position shall return to his regular assignment.

  Any employee temporarily assigned to the Stock Room position must qualify for the job, and will
  be required to perform the work associated with the assigned position. Since it is recognized by
  the parties that the Stock Room assignment may not require the employee so assigned to perform
  full-time Stock Room work, the Employer shall have the right to assign that employee to perform
  bargaining unit work elsewhere in the Plant, consistent with the terms of the Agreement.

  The employee assigned to the day shift Stock Room assignment shall receive the higher of the
  rate of pay for the employee's regular assignment or the rate of pay for the Stock Room
  assignment.

  In the event that a Union official who does not then have a day-shift assignment does not request
  assignment to the Stock Room, the Employer shall fill the position on a temporary basis. At such
  time as the Employer establishes the Stock Room day shift assignment, the Employer shall
  continue this assignment for the duration of the collective bargaining agreement for the term
  October 12, 1994, through October 11, 2004.

  DISTILLERY, WINE AND ALLIED WORKERS INTERNATIONAL UNION LOCAL NO. 72

  ZEON CHEMICALS KENTUCKY, INC.




                                                 64
Case 3:19-cv-00109-JHM-CHL Document 1-5 Filed 02/14/19 Page 66 of 73 PageID #: 204




  October 4, 1993

  TO:    William Green

  RE:    Assignment of work at Butadiene Scrubber

  This is to confirm my understanding of the discussion we had on 9-30-93 concerning the
  assignment of work at the butadiene scrubber. After walking through the process with George
  Young (Butadiene Scrubber Supervisor), you agreed that the routine adjustment or "sweetening"
  of the dilute caustic can be assigned to any person within the bargaining unit who is on-the-job.
  It is perceived as an incremental duty; meaning it requires the operation of only a few valves to
  control the concentration of caustic in the system and does not justify the solicitation of overtime.
  On the other hand, when the decanters, U-tubes, etc. are opened for inspection or maintenance,
  overtime will be solicited for these purposes. Removal of manheads, vessel entry and so on is
  significant enough in terms of the scope of work as to require the dedication of someone to the
  butadiene scrubber. In this case, overtime will be solicited from the extra overtime pool. These
  provisions are consistent with the contract and at the same time reflect the capital improvements
  and job classification changes which have occurred in the last 24 months.

  Yours truly,

          William T. Simpson




                                                   65
Case 3:19-cv-00109-JHM-CHL Document 1-5 Filed 02/14/19 Page 67 of 73 PageID #: 205




  October 3, 1989
  (Revised January 5, 1990)

  Mr. William L. Gant
  President
  Local #72, Affiliated with the
  Distillery, Wine and Allied Workers'
  International Union AFL-CIO
  7500 Gerald Avenue
  Louisville, Kentucky 40258

  Mr. Robert H. Dickerson
  International Vice President
  Local #72, Affiliated with the
  Distillery, Wine and Allied Workers'
  International Union AFL-CIO
  3125 Yorkshire Drive
  Bardstown, Kentucky 40004

  Herbert Segal, Esq.
  Marion E. Taylor Building
  312 Fourth Avenue
  Louisville, Kentucky 40202

         Re: Zeon Chemicals Kentucky. Inc.

  Gentlemen:

  This letter will serve to confirm the agreement between Local 72, Affiliated with the Distillery, Wine
  and Allied Workers' International Union AFL-CIO ("Local 72" or the "Union"), and Zeon Chemicals
  Kentucky, Inc. ("Zeon"), as reached at our meeting on September 27, 1989.

  By way of background, Zeon has entered into a Letter of Intent with the B. F. Goodrich Company
  ("BFG") to purchase that portion of BFG's facility located at Bells Lane, Louisville, Kentucky (the
  "Plant"), operated by BFG's Chemical Group, known as the Hycar Operation. Zeon's agreement
  to purchase the Hycar Operation from BFG is conditioned by Zeon's ability to purchase the Hycar
  Operation as a fully staffed, going concern, and upon the condition that the Hycar Operation
  workforce represented by your Union will accept continued employment with Zeon in the
  positions they now hold. If virtually all of the Hycar Operation employees represented by Local
  72 do not accept employment with Zeon, this offer shall be of no effect.

  As we have informed you, Zeon has, through Local 72, as the representative of such employees,
  offered continued employment to the approximately 122 Hycar Operation production and
  maintenance employees, such employment to be on the terms and conditions outlined in this
  letter. Zeon is prepared, upon receiving adequate assurances that virtually all of the Hycar
  Operation employees represented by your Union will accept this offer and join Zeon, to enter into
  a collective bargaining agreement with your Union incorporating the terms outlined in this letter.
  In the event that Hycar Operation employees represented by your Union, in numbers and
  classifications which Zeon concludes would adversely affect its ability to operate the Hycar
  operation, exercise any contractual bumping or curtailment rights to claim other positions with


                                                   66
Case 3:19-cv-00109-JHM-CHL Document 1-5 Filed 02/14/19 Page 68 of 73 PageID #: 206




  BFG then this offer is withdrawn. Please understand that Zeon is not interested in hiring or
  employing a workforce composed of persons now employed in other portions of the Plant.

  While you have expressed your belief that most of the employees your Union represents in the
  Hycar Operation will accept employment with Zeon, you have informed us that you will not be
  able to provide us with specific information as to which, if any, Hycar Operation employees will
  not accept Zeon's offer of employment until you have reviewed this offer with the employees
  involved. As we have discussed, only after you have presented Zeon with specific information as
  to which employees in each job classification will accept employment with Zeon will Zeon be able
  to determine whether that number and mixture of employees is satisfactory and would permit
  Zeon to proceed. If Zeon concludes that an acceptable complement of employees will join it, Zeon
  will be prepared to proceed to formalize its agreement with your Union and to enter into a formal
  collective bargaining agreement which incorporates the terms outlined herein. In addition, in such
  case, Zeon would also agree to fill the small number of positions that might be open in the Hycar
  Operation with qualified bargaining unit personnel displaced from positions elsewhere in the Plant.

  However, if Zeon concludes that either the number or mixture of Hycar Operation employees
  willing to accept employment with Zeon us not satisfactory to Zeon, Zeon will be unable to enter
  into an agreement with your Union reflecting these terms. Zeon and BFG would then be forced to
  reassess their entire transaction. As we have informed you, the uncertainty concerning this matter
  is one of the principal reasons for the delay in closing of the sale of the Hycar Operation to Zeon
  by BFG. Thus, Zeon sincerely hopes that virtually all of the employees represented by your Union
  will accept Zeon's offer of employment.

  The following are the terms of this offer and the basis for a new collective bargaining agreement
  between your Union and Zeon, subject to the above conditions:

  1. RECOGNITION AND UNION STATUS

  (a) Assuming that the Hycar Operation employees represented by Local 72 accept employment
  with Zeon, Zeon will recognize the Union as the sole and exclusive collective bargaining
  representative of a unit composed of those persons employed by Zeon in its Hycar Operation and
  in providing services in support thereof, employed in those classifications which your Union
  represents under its existing collective bargaining agreement with BFG (the"Union-BFG
  Agreement"). In the event that, in the future, Zeon acquires any other portion of the Plant or
  operation covered by the Union-BFG Agreement other than that which Zeon is purchasing at this
  time, Zeon would, at the time of purchase, recognize Local 72 as the representative of any
  additional employees employed in the classifications covered by the Union-BFG Agreement and
  apply Zeon's collective bargaining agreement with Local 72 to such employees.

  (b) Zeon will continue to respect the respective jurisdictional arrangements observed by and
  between BFG, Local 72 and the three other unions at the Plant with respect to the assignment of
  work in the Hycar Operation and in support thereof.

  (c) Zeon shall have the right to contract with BFG to provide support services, to be performed by
  employees of BFG, in support of the Hycar Operation. Zeon will also have the right, as BFG now
  has, to utilize outside contractors to provide services in support of the Hycar Operation.

  (d) Zeon's collective bargaining agreement with your Union will include a union security and dues
  check-off provision comparable to that contained in the Union-BFG Agreement.


                                                  67
Case 3:19-cv-00109-JHM-CHL Document 1-5 Filed 02/14/19 Page 69 of 73 PageID #: 207




  2. COLLECTIVE BARGAINING AGREEMENT
        (Revised)

  (a) Zeon's purchase of the Hycar Operation will occur on October 12, 1989. Zeon will enter into
  an initial collective bargaining agreement with your Union for a term of two (2) years, with said
  agreement to become effective on October 12, 1989 (the "Closing Date") and to continue in full
  force and effect through October 11, 1991. Renewal, extension or modification will be in the
  manner provided for in the Union-BFG Agreement.

  (b) Following the Closing Date, Zeon will continue to meet with Local 72 to finalize language for
  a formal collective bargaining agreement, based upon the current Union-BFG Agreement, with
  modifications and revisions necessary to reflect the change in ownership and operation.

  3. SENIORITY

  (a) Zeon will recognize and respect the prior seniority and service of all BFG employees
  represented by Local 72 who accept employment with Zeon on the Closing Date (the "Initial
  Employee Complement"). The seniority of all Initial Employee Complement employees will be
  recognized by Zeon for competitive bidding, vacation and similar purposes. Past service with BFG
  will also be recognized for vesting purposes, so that all employees' rights to pensions shall be
  vested or vest as if such persons had remained BFG employees; provided, that in no instance
  shall such prior service or seniority result in an employee receiving "double" benefits of any sort.
  Such seniority and prior service recognition are intended to ensure that employees who accept
  employment with Zeon will not suffer a loss of benefits as a result thereof.

  (b) A seniority provision comparable to that contained in the Union-BFG Agreement, revised to
  reflect Zeon's departmental structure, will be included in the collective bargaining agreement.

  4. NO LAYOFFS

  Zeon agrees that except for layoffs due to Acts of God/Force Majeure, there shall not be any
  layoffs of any member of the Initial Employee Complement during the term of the initial collective
  bargaining agreement between Zeon and your Union. As a condition of this commitment, Zeon
  shall have the right to require employees to perform maintenance and support work, including but
  not limited to cleaning equipment in preparation for painting, within Local 72's jurisdiction, during
  those times when Zeon's production needs do not require the use of all unit employees in regular
  production work. This "no layoff" commitment shall only remain in effect through the term of the
  parties' initial agreement.

  5. WAGES

  All employees will be hired at their present wage rates. Those wage rates will remain in effect
  until June 3, 1990, on which date the increases in hourly wage rates provided for in the Union-BFG
  Agreement will be effective. Those hourly wage rates would then continue for the remainder of
  the contract term. New employees, if any, will be hired at the applicable starting wage rates
  provided for in the Union-BFG Agreement and thereafter receive such increases as provided for
  therein.

  6. BENEFITS

  (a) Health Care Plans

                                                   68
Case 3:19-cv-00109-JHM-CHL Document 1-5 Filed 02/14/19 Page 70 of 73 PageID #: 208




          (i) Zeon will not maintain a flexible spending account program such as that which BFG
  now maintains. In lieu of the $50 per month credited to each employee under BFG's flexible plan,
  each employee will receive a gross payment in the amount of $50 per month, which payment will
  be subject to all normal withholding, which may be used to pay for employee-paid premiums for
  those benefit plans in which employees elect to participate. Zeon will offer employees a medical
  plan comparable to the present Option One plan offered by BFG, with annual deductibles of
  $150/$300. The monthly premiums which employees will pay for such coverage will be $10 for
  individual coverage, $21 for individual and spouse coverage and $33 for family coverage, as now
  charged by BFG for Option One coverage. Prescription drug coverage will continue, as now
  provided under BFG's Option One, with reimbursement comparable to that provided under the
  BFG Option One plan. Zeon will also offer employees the option to choose an "HMO plan"
  comparable to that offered by BFG for those employees who elect to participate in such a plan in
  lieu of participation in the Option One type plan. A dental assistance plan comparable to BFG's
  plan and a vision plan comparable to BFG's will also be offered to all employees, with premiums
  at the same levels as provided for in BFG's plan. The monthly premiums for the dental plan shall
  be $9 per month for individual coverage, $17 per month for individual and spouse coverage and
  $22 per month for family coverage. The monthly premiums for vision coverage shall be $4 per
  month for individual coverage, $7 per month for individual and spouse coverage and $10 per
  month for family coverage.

  The above plans may, initially, be administered through BFG. Thereafter Zeon may switch the
  plans to other insurance carriers or providers, so long as the coverage remains comparable.

          (ii) Zeon will offer persons in the Initial Employee Complement a retiree health plan
  comparable to BFG's existing retiree health plan. Zeon will not offer a retiree health plan or
  benefits for any other employee hired on or after the Closing Date.

  (b) Survivor Benefit Plans

  Zeon will offer life insurance plans comparable to those offered by BFG.

  (c) Defined Benefit Pension Plan

  Zeon will establish and maintain a defined benefit pension plan comparable to BFG's pension
  plan. Zeon will count an employee in the Initial Employee Complement's service with BFG for
  eligibility, vesting and benefit accrual purposes under Zeon's pension plan; provided that
  employees shall not be able to "double dip." Zeon will provide persons in the Initial Employee
  Complement with pension bridging, which means that if the "multiplier" used to calculate
  employees' pension benefits under Zeon's plan increases in the future, Zeon will apply that
  increased multiplier to such employees' years of pension credit determined as of the Closing Date
  under BFG's plan as well, offset by the pension benefits earned under BFG's pension plan, as
  determined as of the Closing Date.

  7. WAGES AND HOURS

  Hours of work and wage payment provisions shall be comparable to those provided for under the
  Union-BFG Agreement.

  8. HOLIDAYS


                                                 69
Case 3:19-cv-00109-JHM-CHL Document 1-5 Filed 02/14/19 Page 71 of 73 PageID #: 209




  Zeon will provide holiday benefits comparable to those provided for under the Union-BFG
  Agreement.

  9. JOB POSTING

  Zeon shall utilize a job posting system, based upon seniority, comparable to that contained in the
  Union-BFG Agreement.

  10. LEAVES OF ABSENCE

  Zeon shall follow a leave of absence policy comparable to that provided for in the Union-BFG
  Agreement.

  11. GRIEVANCE AND ARBITRATION

  The parties agree to a grievance and arbitration procedure comparable to that contained in the
  Union-BFG Agreement.

   12. VACATIONS

  Zeon shall provide vacation benefits comparable to those provided for in the Union-BFG
  Agreement.

  13. OCCUPATIONAL DISABILITY PAY

  Zeon shall provide occupational disability pay comparable to that provided for in the Union-BFG
  Agreement.

  14. JURY PAY

  Zeon shall provide jury pay benefits comparable to those provided for in the Union-BFG
  Agreement.

  15. FUNERAL PAY

  Zeon shall provide funeral pay benefits comparable to those provided for in the Union-BFG
  Agreement.

  16. MILITARY MAKE-UP PAY

  Zeon shall provide military make-up pay comparable to that provided for in the Union-BFG
  Agreement.

  17. SAFETY AND HEALTH

  The contract between the Union and Zeon shall include a safety and health provision comparable
  to that contained in the Union-BFG Agreement.

  18. JOB CLASSIFICATION STUDY



                                                 70
Case 3:19-cv-00109-JHM-CHL Document 1-5 Filed 02/14/19 Page 72 of 73 PageID #: 210




  Zeon's interest in purchasing the Hycar Operation reflects Zeon's belief that the efficiency and
  profitability of the Hycar Operation can be improved through a combination of capital
  improvements, and improved operating procedures. Zeon will require increased operational
  flexibility to achieve these goals. Zeon believes that a reduction in the number of job classifications
  will be essential to meeting these objectives. Zeon recognizes that the employees who work in
  the operation and Local 72, as their representative, can make a valuable contribution in helping
  to determine what consolidations of classifications can and should occur. To accomplish this,
  following the Closing Date, the parties will establish a joint committee, composed of persons
  selected by the Union and persons selected by Zeon, to review the existing bargaining unit job
  classifications structure and examine ways to reduce the number of bargaining unit classifications.
  The joint committee shall make its report and recommendations to Zeon and the Union
  approximately one year after the Closing Date. The committee's reports and recommendations
  will then be reviewed in the context of the 1991 contract negotiations, where implementation will
  be discussed.

  19. CONTRACT

  The parties agree to meet, following the Closing Date, to reduce the terms of their agreement, as
  summarized herein, into an actual formal collective bargaining agreement. That contract shall
  follow the format of the Union-BFG Agreement and shall be structured to reflect Zeon's purchase
  of the Hycar Operation.

  20. PAST PRACTICES

  Zeon shall provide employees with uniforms, safety equipment, including shoes and glasses,
  and towels, on a basis comparable to that on which they are now provided. Zeon shall respect
  the jurisdiction of Local 72 and the other unions that represent persons employed in the Hycar
  Operation. Zeon shall arrange for participation in a credit union, for those employees who elect
  to participate, on terms comparable to BFG's participation in the Chemco Federal Credit Union.
  As part of the process of creating an actual collective bargaining agreement, the parties shall
  review such arbitration awards and grievance settlements concerning the Hycar Operation and
  discuss which such settlements and awards shall be applicable.




                                                    71
Case 3:19-cv-00109-JHM-CHL Document 1-5 Filed 02/14/19 Page 73 of 73 PageID #: 211




                                        72
